Exhibit 10.1

PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

FAISON-BRANDYWINE, LLC,

A NORTH CAROLINA LIMITED LIABILITY COMPANY

“SELLER”

AND

EXCEL TRUST, L.P.,

A DELAWARE LIMITED PARTNERSHIP

“BUYER”

SEPTEMBER 3, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE 1 CERTAIN DEFINITIONS

   1

ARTICLE 2 PURCHASE, PURCHASE PRICE AND PAYMENT

   9

ARTICLE 3 ESCROW

   11

ARTICLE 4 INVESTIGATION PERIOD; VOLUNTARY TERMINATION; TITLE

   12

ARTICLE 5 PRE-CLOSING OBLIGATIONS OF SELLER and BUYER

   17

ARTICLE 6 SELLER’S DELIVERIES

   24

ARTICLE 7 BUYER’S DELIVERIES

   26

ARTICLE 8 CONDITIONS TO CLOSING; CLOSING; AND TERMINATION UPON DEFAULT

   27

ARTICLE 9 REPRESENTATIONS AND WARRANTIES OF SELLER

   33

ARTICLE 10 REPRESENTATIONS AND WARRANTIES OF BUYER

   37

ARTICLE 11 COSTS, EXPENSES AND PRORATIONS

   38

ARTICLE 12 ACTIONS TO BE TAKEN AT THE CLOSING

   42

ARTICLE 13 BROKERS

   43

ARTICLE 14 INTENTIONALLY DELETED

   43

ARTICLE 15 INDEMNIFICATION

   43

ARTICLE 16 MISCELLANEOUS

   45



--------------------------------------------------------------------------------

EXHIBITS

 

A Legal Description of Land

A-1 Legal Description of Excluded Land

A-2 Legal Descriptions of Safeway Gas Parcel. Outparcel 8, Outlot A, Parcel A
and Lot 18

B Seller’s Deed

C Bill of Sale

D Certificate of Non-Foreign Status

E Assignment and Assumption of Leases and Security Deposits

F Assignment and Assumption of Contracts

G Assignment of Permits, Entitlements and Intangible Property

H General Provisions of Escrow

I Form of Tenant’s Estoppel Certificate

J Form of Landlord Estoppel Certificate

K SEC Requirements

L Audit Letter

SCHEDULES

 

1.0 List of Seller’s Deliveries

2.0 List of Seller’s Environmental Reports

3.0 Seller’s Disclosures



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (“Agreement”) is
made and entered into and effective as of the      day of September, 2010, by
and between FAISON-BRANDYWINE, LLC, a North Carolina limited liability company
(“Seller”), and EXCEL TRUST, L.P., a Delaware limited partnership, or its
permitted assignee (“Buyer”), each of whom shall sometimes separately be
referred to herein as a “Party” and both of whom shall sometimes collectively
referred to herein as the “Parties,” and constitutes: (a) a binding purchase and
sale agreement between Seller and Buyer; and (b) joint escrow instructions to
Escrow Agent whose consent appears at the end of this Agreement.

FOR GOOD AND VALUABLE CONSIDERATION RECEIVED, the Parties mutually agree as
follows:

ARTICLE 1

CERTAIN DEFINITIONS

In addition to those terms defined elsewhere in this Agreement, the following
terms have the meanings set forth below:

“Agreement” shall mean this Purchase and Sale Agreement and Joint Escrow
Instructions dated as of the ___ day of September, 2010, by and between Seller
and Buyer, together with all Exhibits and Schedules attached hereto.

“ALTA” shall mean American Land Title Association.

“ALTA Extended Coverage Policy” shall have the meaning given to such term in
Section 8.1(c) hereof.

“ALTA Standard Coverage Policy” shall mean an American Land Title Association
Owner’s Policy of Title Insurance with Standard Coverage (ALTA Form 2006).

“ALTA Title Policy Costs” shall mean the incremental cost of obtaining the ALTA
Extended Coverage Policy over the cost of an ALTA Standard Coverage Policy.

“Asserted Liability” shall have the meaning given to such term in Section 15.2
hereof.

“Assignment and Assumption of Contracts” shall mean the Assignment and
Assumption of Contracts, in the form of Exhibit “F,” attached hereto and
incorporated herein by reference.

“Assignment and Assumption of Leases and Security Deposits” shall mean the
Assignment and Assumption of Leases and Security Deposits, in the form of
Exhibit “E,” attached hereto and incorporated herein by reference.



--------------------------------------------------------------------------------

“Assignment of Permits, Entitlements and Intangible Property” shall mean the
Assignment of Permits, Entitlements and Intangible Property, in the form of
Exhibit “G,” attached and incorporated herein by reference.

“Assumed Contracts” shall have the meaning given to such term in Section 2.1(e)
hereof.

“Bill of Sale” shall mean the Bill of Sale, in the form of Exhibit “C,” attached
hereto and incorporated herein by reference.

“Books and Records” shall have the meaning given to such term in Section 2.1(g)
hereof.

“Business Day” shall mean a Calendar Day, other than a Saturday, Sunday or a day
observed as a legal holiday by the United States federal government or the State
of Maryland.

“Buyer” shall mean Excel Trust, L.P., a Delaware limited partnership.

“Buyer’s Election Not to Terminate” shall have the meaning given to such term in
Section 4.3 hereof.

“Buyer’s Election to Terminate” shall have the meaning given to such term in
Section 4.2 hereof.

“Buyer’s Exchange” shall have the meaning given to such term in Section 16.15
hereof.

“Calendar Day” shall mean any day of the week including a Business Day.

“Cash” shall mean legal tender of the United States of America represented by
either: (a) currency; (b) a cashier’s or certified check or checks currently
dated, payable to Escrow Agent or order, and honored upon presentation for
payment; or (c) funds wire transferred or otherwise deposited into Escrow
Agent’s account at Escrow Agent’s direction.

“Certificate of Non-Foreign Status” shall mean that certain Certificate of
Non-Foreign Status, in the form of Exhibit “D,” attached hereto and incorporated
herein by reference.

“Claims Notice” shall have the meaning given to such term in Section 15.2
hereof.

“Closing” shall have the meaning given to such term in Section 8.4 hereof.

“Closing Date” shall have the meaning given to such term in Section 8.4 hereof.

“Closing Deposit” shall have the meaning given to such term in Section 2.2(b)
hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended, or
corresponding provisions of subsequent federal revenues laws.

“Condemnation Proceeding” shall have the meaning given to such term in
Section 8.3(a) hereof.

 

2



--------------------------------------------------------------------------------

“Contracts” shall mean all written or oral: (a) security, janitorial, cleaning,
pest control, waste disposal, landscaping, advertising, service, maintenance,
operating, repair, supply, advertising, promotion, public relations and other
service contracts relating exclusively to the Property or any part thereof,
together with all supplements, amendments and modifications thereto; and
(b) equipment leases and all rights and options of Seller thereunder, together
with all supplements, amendments and modifications thereto, for equipment used
exclusively at the Property. The term “Contracts” shall specifically exclude the
Leases and any and all insurance, management and leasing agreements.

“Cure Deadline” shall have the meaning given to such term in Section 4.1(e)
hereof.

“Cure Election Deadline” shall have the meaning given to such term in
Section 4.1(e) hereof.

“Delinquent Revenues” shall have the meaning given to such term in
Section 11.2(a)(i) hereof.

“Deposit” shall mean the Initial Deposit.

“Effective Date” shall mean the later of the date this Agreement is executed by
Buyer or the date this Agreement is executed by Seller, as such dates appear
after each Party’s signature herein below.

“Environmental Laws” shall mean all present and future federal, state or local
laws, ordinances, codes, statutes, regulations, administrative rules, policies
and orders, and other authorities, which relate to the environment and/or which
classify, regulate, impose liability, obligations, restrictions on ownership,
occupancy, transferability or use of the Real Property, and/or list or define
hazardous substances, materials, wastes, contaminants, pollutants and/or the
Hazardous Materials including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C.
Section 9601, et seq., as now or hereafter amended (“CERCLA”), the Resources
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., as now or
hereafter amended, the Hazardous Materials Transportation Act, 49 U.S.C.
Section 1801, et seq., as now or hereafter amended, the Clean Water Act, 33
U.S.C. Section 1251, et seq., as now or hereafter amended, the Clear Air Act, 42
U.S.C. Section 7901, et seq., as now or hereafter amended, the Toxic Substance
Control Act, 15 U.S.C. Sections 2601 through 2629, as now or hereafter amended,
the Public Health Service Act, 42 U.S.C. Sections 300f through 300j, as now or
hereafter amended, the Safe Drinking Water Act, 42 U.S.C. Sections 300f through
300j, as now or hereafter amended, the Occupational Safety and Health Act, 29
U.S.C. Section 651, et seq., as not or hereafter amended, the Oil Pollution Act,
33 U.S.C. Section 2701, et seq., as now or hereafter amended, the Emergency
Planning and Community Right-to-Know Act, 42 U.S.C. Section 4321, et seq., as
now or hereafter amended, the Federal Insecticide, Fungicide and Rodenticide
Act, 15 U.S.C. Section 136, et seq., as now or hereafter amended, the Medical
Waste Tracking Act, 42 U.S.C. Section 6992, as now or hereafter amended, the
Atomic Energy Act of 1985, 42 U.S.C. Section 3011, et seq., as now or hereafter
amended, and any similar federal, state or local laws and ordinances and the
regulations now or hereafter adopted, published and/or promulgated pursuant
thereto and other state and federal laws relating to industrial hygiene,
environmental protection or the use, analysis, generation, manufacture, storage,
disposal or transportation of any Hazardous Materials.

 

3



--------------------------------------------------------------------------------

“Escrow” shall have the meaning given to such term in Article 3 hereof.

“Escrow Agent” shall mean First American Title Insurance Company, located at 135
Main Street, 12th Floor, San Francisco, California 94105; Attn: Heather Kucala,
Direct: (415) 837-2295; FAX: (415) 398-1750; E-mail: hkucala@firstam.com.

“Estoppel Certificate” shall mean any Landlord Estoppel Certificate or any
Tenant Estoppel Certificate.

“Estoppel Cure Notice” shall have the meaning given to such term in
Section 5.1(h)(i) hereof.

“Estoppel Delivery Deadline” shall mean nine (9) Business Days prior to the
Closing Date.

“Estoppel Objection Matter” shall have the meaning given to such term in
Section 5.1(h)(i) hereof.

“Estoppel Objection Notice” shall have the meaning given to such term in
Section 5.1(h)(i) hereof.

“Excluded Land” shall mean the land described on Exhibit A-1 attached hereto,
which is owned by Seller and shall not be conveyed to Buyer.

“General Provisions” shall have the meaning given to such term in Article 3
hereof.

“Hazardous Materials” shall mean substances defined as “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “toxic substances,” “toxic
pollutants,” “petroleum substances,” “infectious wastes” and similar materials
and substances which are classified as hazardous or toxic under any
Environmental Laws.

“Improvements” shall mean all buildings, structures, fixtures, trade fixtures,
systems, facilities, machinery, equipment and conduits that provide fire
protection, security, heat, exhaust, ventilation, air conditioning, electrical
power, light, plumbing, refrigeration, gas, sewer and water thereto (including
all replacements or additions thereto) and other improvements now or hereafter
located on the Land, including, but not limited to the Shopping Center, together
with all water control systems, utility lines and related fixtures and
improvements, drainage facilities, landscaping improvements, fencing, roadways
and walkways, and all privileges, rights, easements, hereditaments and
appurtenances thereto belonging (but specifically excluding any improvements and
fixtures owned by Tenants, or by utility companies, governmental authorities or
other parties pursuant to the Permitted Title Exceptions).

“Indemnitees” shall have the meaning given to such term in Section 15.1 hereof.

“Initial Deposit” shall have the meaning given to such term in Section 2.2(a)
hereof.

 

4



--------------------------------------------------------------------------------

“Intangible Property” shall have the meaning given to such term in
Section 2.1(c) hereof.

“Investigation Period” shall have the meaning given to such term in Section 4.1
hereof.

“Joiners” shall have the meaning given to such term in Section 16.17 hereof.

“Land” shall mean that certain parcel of real property located in the City of
Brandywine, County of Prince George’s, State of Maryland, the legal description
of which is set forth on Exhibit “A,” attached hereto and incorporated herein by
reference.

“Landlord Estoppel Certificate” shall have the meaning given to such term in
Section 5.1(h) hereof.

“Leases” shall have the meaning given to such term in Section 2.1(d) hereof.

“Leasing Commissions” shall mean any and all commissions, finder’s fees or
similar payments in connection with any Lease, including any options to extend,
expand or renew.

“Losses” shall have the meaning given to such term in Section 15.1 hereof.

“Major Tenant” shall mean any Tenant that rents or occupies more than ten
thousand (10,000) square feet of space in the Shopping Center pursuant to a
Lease, including, without limitation, the following Tenants: Safeway, Safeway
Gas, Marshalls, Jo-Ann Fabrics, Wachovia Bank, and Suntrust Bank.

“Material Loss” shall mean any damage, loss or destruction to any portion of the
Real Property, the loss of which is equal to or greater than Two Hundred Fifty
Thousand Dollars ($250,000.00) (measured by the cost of repair or replacement).

“Minimum Tenant Square Footage Requirement” shall mean Shop Tenants that have
entered into Leases covering not less than seventy percent (70%) of the total
net rentable square footage in the Shopping Center leased to Shop Tenants.

“Monetary Obligations” shall mean any and all liens, liabilities and
encumbrances placed, or caused to be placed, of record against the Real Property
evidencing a monetary obligation which can be removed by the payment of money,
including, without limitation, delinquent real property taxes and assessments,
deeds of trust, mortgages, mechanic’s liens, attachment liens, execution liens,
tax liens and judgment liens. Notwithstanding the foregoing, the term “Monetary
Obligations” shall not include and shall specifically exclude the liens,
liabilities and encumbrances relating to the Permitted Title Exceptions and any
matters caused by any act or omission of Buyer, or its agents or
representatives.

“New Encumbrance” shall have the meaning given to such term in Section 5.1(g)
hereof.

“New Lease” shall have the meaning given to such term in Section 5.1(c) hereof.

“New Matter” and “New Matters” shall have the meaning given to such terms in
Section 5.1(j) hereof.

 

5



--------------------------------------------------------------------------------

“New Matters Cure Notice” shall have the meaning given to such term in
Section 5.1(j) hereof.

“New Matters Notice” shall have the meaning given to such term in Section 5.1(j)
hereof.

“New Matter Objection” and “New Matters Objections” shall have the meaning given
to such terms in Section 5.1(j) hereof.

“New Matters Objection Notice” shall have the meaning given to such term in
Section 5.1(j) hereof.

“Non-Material Loss” shall mean damage, loss or destruction to any portion of the
Real Property, the loss of which is less than Two Hundred Fifty Thousand Dollars
($250,000.00) (measured by the cost of repair or replacement).

“Notice” shall have the meaning given to such term in Section 16.2 hereof.

“Notice of Loss” shall have the meaning given to such term in Section 15.2
hereof.

“Objection Matters” shall have the meaning given to such term in Section 4.1(e)
hereof.

“Objection Notices” shall have the meaning given to such term in Section 4.1(e)
hereof.

“OFAC” shall have the meaning given to such term in Section 9.12 hereof.

“Operating Expenses” shall have the meaning given to such term in
Section 11.2(a)(ii) hereof.

“Outside Closing Date” shall have the meaning given to such term in Section 8.4
hereof.

“Party” or “Parties” shall have the meaning given to such terms in the Preamble
of this Agreement.

“Permits and Entitlements” shall have the meaning given to such term in
Section 2.1(f) hereof.

“Permitted Title Exceptions” shall have the meaning given such term in
Section 4.1(b) hereof.

“Person” shall mean any individual, corporation, partnership, limited liability
company or other entity.

“Personal Property” shall have the meaning given to such term in Section 2.1(b)
hereof.

“Phase I” shall have the meaning given to such term in Section 4.1(b)(iii)
hereof.

“Preliminary Title Report” shall have the meaning given to such term in
Section 4.1(b)(i) hereof.

 

6



--------------------------------------------------------------------------------

“Property” shall have the meaning given to such term in Section 2.1 hereof.

“Property Expense Reconciliation” shall have the meaning given to such term in
Section 11.2(b)(ii) hereof.

“Property Expense Reimbursement Shortfall” shall have the meaning given to such
term in Section 11.2(b)(iii) hereof.

“Property Expense Reimbursement Surplus” shall have the meaning given to such
term in Section 11.2(b)(iii) hereof.

“Property Expenses” shall have the meaning given to such term in Section 11.2(b)
hereof.

“Proposed New Lease” shall have the meaning given to such term in Section 5.1(c)
hereof.

“Proration Date” shall have the meaning given to such term in Section 11.2(a)
hereof.

“Purchase Price” shall have the meaning given to such term in Section 2.2
hereof.

“Real Property” shall have the meaning given to such term in Section 2.1(a)
hereof.

“Reconciliation Period” shall have the meaning given to such term in
Section 11.2(b) hereof.

“Revenues” shall have the meaning given to such term in Section 11.2(a)(i)
hereof.

“Rosewick Agreement” shall mean the Purchase and Sale Agreement and Joint Escrow
Instructions dated as of the ___ day of September, 2010, by and between
Faison-Rosewick, LLC and Buyer, which provides for the sale of Rosewick Crossing
Shopping Center to Buyer.

“Scheduled Closing Date” shall have the meaning given to such term in
Section 8.4 hereof.

“SEC” shall have the meaning given to such term in Section 5.2 hereof.

“SEC Requirements” shall mean the requirements set forth on Exhibit “K,”
attached hereto and incorporated herein by reference.

“Security Deposits” shall mean the original amount of all refundable security
deposits, advance rentals and other deposits and collateral deposited or paid by
the Tenants pursuant to the Leases, whether in the form of cash, negotiable
instruments, letters or credit or other forms of security and which remain
outstanding and have not been applied to cure any prior defaults under the
Leases.

“Seller” shall mean Faison-Brandywine, LLC, a North Carolina limited liability
company.

“Seller Indemnitee” shall have the meaning given such term in Section 4.1(c)
hereof.

 

7



--------------------------------------------------------------------------------

“Seller’s Broker” shall mean S.L. Nusbaum Realty Co., located at 1000 Bank of
America Center, One Commercial Place, Norfolk, Virginia 23510.

“Seller’s Broker’s Commission” shall have the meaning given to such term in
Article 13 hereof.

“Seller’s Cure Election Notice” shall have the meaning given to such term in
Section 4.1(e) hereof.

“Seller’s Deed” shall mean the Special Warranty Deed in the form of Exhibit “B,”
attached hereto and incorporated herein by reference.

“Seller’s Deliveries” shall have the meaning given to such term in
Section 4.1(a) hereof.

“Seller’s Exchange” shall have the meaning given to such term in Section 16.14
hereof.

“Seller’s Knowledge”, “known to Seller” and similar terms means the actual,
present knowledge of Phil Norwood, David Lampke and Joanne Molinari, each an
employee of an affiliate of Seller.

“Shopping Center” shall mean the Brandywine Crossing Shopping Center, consisting
of approximately one hundred ninety-eight thousand two hundred sixty-four
(198,264) rentable square feet, together with all related facilities and
improvements, located on the Land. The term “Shopping Center” shall specifically
exclude the premises owned or leased by Target and Costco, and the Excluded Land
and all improvements thereon.

“Shop Tenant” means any Tenant that does not constitute a Major Tenant.

“Survey” shall have the meaning given to such term in Section 4.1(b)(ii) hereof.

“Taxes” shall have the meaning given to such term in Section 11.2(a)(iii)
hereof.

“Tenant Estoppel Certificates” shall have the meaning given to such term in
Section 5.1(h) hereof.

“Tenant Inducement Costs” shall mean: (a) any out-of-pocket payments required
under a Lease to be paid by the landlord thereunder to or for the benefit of the
tenant thereunder which is in the nature of a tenant inducement, including
specifically, without limitation, tenant improvement costs, lease buyout costs,
moving, design and refurbishment allowances and reimbursements and reasonable
attorney’s fees and disbursements incurred in connection with the preparation
and negotiation of the applicable Lease; and (b) any economic concessions
granted to a Tenant under a Lease, including, without limitation, rent holidays,
free rent periods, reduced rent periods, rent accrual and deferment periods and
similar economic concessions.

“Tenants” shall mean those Persons renting or occupying space in the Real
Property under the Leases.

 

8



--------------------------------------------------------------------------------

“Title Insurer” shall mean First American Title Insurance Company, located at
135 Main Street, 12th Floor, San Francisco, California 94105; Attn: Heather
Kucala; Direct: (415) 837-2295; FAX: (415) 398-1750; E-mail:
hkucala@firstam.com.

“Title Policy” shall have the meaning given to such term in Section 8.1(c)
hereof.

“Transaction Documents” shall mean Seller’s Deed, the Bill of Sale, the
Certificate of Non-Foreign Status, the Assignment and Assumption of Leases and
Security Deposits, the Assignment and Assumption of Contracts, the Assignment of
Permits, Entitlements and Intangible Property and all other instruments or
agreements to be executed and delivered pursuant to this Agreement or any of the
foregoing.

“Updated Survey” shall have the meaning given to such term in Section 4.1(b)(ii)
hereof.

“Utilities” shall have the meaning ascribed to such term in Section 9.17 hereof.

ARTICLE 2

PURCHASE, PURCHASE PRICE AND PAYMENT

Section 2.1 Purchase and Sale of Property. Subject to the terms and conditions
set forth in this Agreement, on the Closing, Seller shall sell, convey, assign,
transfer and deliver to Buyer, and Buyer shall purchase from Seller, all of the
following property (collectively, the “Property”):

(a) Real Property. The Land and the Improvements, together with all of Seller’s
right, title and interest in, to and under: (i) all easements, rights-of-way,
development rights, entitlements, air rights and appurtenances relating or
appertaining to the Land and/or the Improvements; (ii) all water wells, streams,
creeks, ponds, lakes, detention basins and other bodies of water in, on or under
the Land, whether such rights are riparian, appropriative, prospective or
otherwise, and all other water rights applicable to the Land and/or the
Improvements; (iii) all sewer, septic and waste disposal rights and interests
applicable or appurtenant to or used in connection with the Land and/or the
Improvements; and (iv) all minerals, oil, gas and other hydrocarbons located in,
on or under the Land, together with all rights to surface or subsurface entry,
free and clear of any and all liens, liabilities, encumbrances, exceptions and
claims, other than the Permitted Title Exceptions (collectively, the “Real
Property”).

(b) Personal Property. All equipment, facilities, machinery, tools, appliances,
fixtures, furnishings, furniture, paintings, sculptures, art, inventories,
supplies, computer equipment and systems, telephone equipment and systems,
satellite dishes and related equipment and systems, security equipment and
systems, fire prevention equipment and systems, and all other items of tangible
personal property owned by Seller and located on or in the Real Property
(collectively, the “Personal Property”).

(c) Intangible Property. The following intangible property relating to the
Property or the business of owning, operating, maintaining and/or managing the
Property: (i) all transferrable warranties, guarantees and bonds (excluding
bonds and other instruments posted by or on behalf of Seller with governmental
authorities in connection with the development and

 

9



--------------------------------------------------------------------------------

construction of the Property) from third parties, including, without limitation,
contractors, subcontractors, materialmen, suppliers, manufacturers, vendors and
distributors covering the Property or any part of it; (ii) all liens and
security interests on the Property in favor of Seller (including, without
limitation, any liens and security interests relating to the Leases), together
with any instruments or documents evidencing the same; (iii) to the extent that
Seller has any rights therein, the nonexclusive right to use the trade name
“Brandywine Crossing” and any and all derivatives and forms thereof;
(iv) non-exclusive rights to any and all advertising campaigns and marketing and
promotional materials relating to the Property; and (v) non-exclusive rights to
any and all artwork, photographs and similar types of intellectual property
utilized exclusively in conjunction with the ownership, operation and/or
management of the Property (collectively, the “Intangible Property”).

(d) Leases and Security Deposits. All leases in effect or in process on the
Closing with respect to the Real Property, including any New Leases, together
with any amendments, guarantees and other agreements relating thereto, all
rentals, deposits, receivables, reimbursements and other similar items payable
by Tenants under the leases, together with all claims, demands, causes of action
and other rights against Tenants and all guarantors of the leases with respect
to obligations accruing after Closing, together with all of Seller’s right,
title and interest in and to all Security Deposits and other collateral relating
to the leases (collectively, the “Leases”).

(e) Assumed Contracts. All of the Contracts which Buyer has expressly agreed to
assume in writing upon the Closing pursuant to a written notice by Buyer
delivered to Seller prior to the expiration of the Investigation Period
(collectively, the “Assumed Contracts”). In the event Buyer fails to deliver to
Seller Buyer’s written election to assume one or more of the Contracts pursuant
to this Section 2.1(e), such failure shall be deemed to constitute Buyer’s
election not to assume any of the Contracts.

(f) Permits and Entitlements. To the extent transferrable, all of Seller’s
right, title and interest in, to and under: (i) all permits, licenses,
certificates of occupancy, approvals, authorizations and orders obtained from
any governmental authority and relating exclusively to the Real Property or the
business of owning, maintaining and/or managing the Real Property, including,
without limitation, all land use entitlements, development rights, density
allocations, certificates of occupancy, sewer hook-up rights and all other
rights or approvals relating exclusively to or authorizing the ownership,
operation, management and/or development of the Real Property; (ii) all
preliminary, proposed and final drawings, renderings, blueprints, plans and
specifications (including “as-built” plans and specifications), and tenant
improvement plans and specifications for the Improvements (including “as-built”
tenant improvement plans and specifications); (iii) non-exclusive rights to all
surveys for any portion of the Real Property (collectively the “Permits and
Entitlements”).

(g) Books and Records. During the term of this Agreement, Seller shall provide
Buyer with reasonable access to all books and records relating to the business
of owning, operating, maintaining and/or managing the Property, including,
without limitation, all accounting, financial, tax, employment, sales and other
records related to the Shopping Center (collectively the “Books and Records”),
provided that, at Closing, Buyer shall only be entitled to retain copies of such
Books and Records and the original Books and Records shall not be transferred to
Buyer and shall remain the property of Seller.

 

10



--------------------------------------------------------------------------------

Section 2.2 Purchase Price. The purchase price for the Property (“Purchase
Price”) shall be the sum of Forty-Five Million Seventy-Eight Thousand
Fifty-Eight Dollars ($45,078,058.00). The Purchase Price shall be payable by
Buyer to Seller in accordance with the following terms and conditions:

(a) Initial Deposit. Within three (3) Business Days following the Effective
Date, Buyer shall deposit into Escrow the sum of Three Hundred Thousand Dollars
($300,000.00), in the form of Cash, which amount shall serve as an earnest money
deposit (“Initial Deposit”). Buyer may direct Escrow Agent to invest the Initial
Deposit in one or more interest bearing accounts with a federally insured state
or national bank located in California, designated by Buyer and approved by
Escrow Agent. Subject to the applicable termination and default provisions
contained in this Agreement: (i) the Initial Deposit shall remain in Escrow
prior to the Closing; (ii) upon the Closing, the Initial Deposit shall be paid
to Seller and applied as a credit towards the payment of the Purchase Price; and
(iii) all interest that accrues on the Initial Deposit while in Escrow Agent’s
control shall belong to Buyer. Buyer shall complete, execute and deliver to
Escrow Agent a W-9 Form, stating Buyer’s taxpayer identification number at the
time of delivery of the Initial Deposit. All references in this Agreement to the
“Initial Deposit” shall mean the Initial Deposit and any and all interest that
accrues thereon while in Escrow Agent’s control. Escrow Agent shall promptly
notify Seller of its receipt of the Initial Deposit from Buyer.

(b) Closing Deposit. The Purchase Price, less the Initial Deposit (“Closing
Deposit”), shall be paid by Buyer to Escrow Agent, in the form of Cash, pursuant
to Section 7.1 hereof, and shall be distributed by Escrow Agent to Seller at the
Closing, subject to and in accordance with the provisions of this Agreement.
Escrow Agent shall promptly notify Seller of its receipt of the Closing Deposit
from Buyer.

(c) Survival. The provisions of this Article 2 shall survive the Closing.

ARTICLE 3

ESCROW

Within three (3) Business Days following the Effective Date, Seller and Buyer
shall open an escrow (“Escrow”) with Escrow Agent by: (a) Buyer timely
depositing with Escrow Agent the Initial Deposit; (b) Seller and Buyer
delivering to Escrow Agent fully executed counterpart originals of this
Agreement and fully executed counterpart originals of Escrow Agent’s general
provisions, which are attached hereto as Exhibit “H” (“General Provisions”). The
date of such delivery shall constitute the opening of Escrow and upon such
delivery, this Agreement shall constitute joint escrow instructions to Escrow
Agent, which joint escrow instructions shall supersede all prior escrow
instructions related to the Escrow, if any. Additionally, Seller and Buyer
hereby agree to promptly execute and deliver to Escrow Agent any additional or
supplementary escrow instructions as may be necessary or convenient to
consummate the transactions contemplated by this Agreement provided, however,
that neither the General Provisions nor any such additional or supplemental
escrow instructions shall supersede this Agreement, and in all cases this
Agreement shall control, unless the General Provisions or such additional or
supplemental escrow instructions expressly provide otherwise.

 

11



--------------------------------------------------------------------------------

ARTICLE 4

INVESTIGATION PERIOD; VOLUNTARY TERMINATION; TITLE

Section 4.1 Investigation Period. During the time period commencing upon the
Effective Date of this Agreement, and terminating at 11:59 p.m. on the date that
is thirty (30) Calendar Days following the Effective Date (the “Investigation
Period”), Buyer shall have the right to conduct and complete an investigation of
all matters pertaining to the Property and Buyer’s purchase thereof including,
without limitation, the matters described in this Section 4.1.

(a) Seller’s Deliveries. Seller has delivered, to Buyer copies of those items
listed on Schedule “1.0,” attached hereto and incorporated herein by reference
(collectively, the “Seller’s Deliveries”). Seller will promptly deliver to Buyer
supplements and/or updates of Seller’s Deliveries to the extent such items are
received by Seller prior to Closing. During the Investigation Period, Buyer
shall have the right to conduct and complete an investigation of all matters
pertaining to Seller’s Deliveries and all other matters pertaining to the
Property and Buyer’s acquisition thereof. In this regard, Buyer shall have the
right to contact the Tenants, governmental agencies and officials and other
parties and make reasonable inquiries concerning Seller’s Deliveries and any and
all other matters pertaining to the Property, provided Buyer shall notify Seller
in advance of such contacts and allow Buyer to participate in any and all such
conversations. Seller agrees to reasonably cooperate with Buyer in connection
with its investigation of Seller’s Deliveries and all other matters pertaining
to the Property. Buyer shall keep the Seller’s Deliveries confidential until
Closing, provided that Buyer shall be entitled to disclose to Buyer’s agents,
employees, consultants, attorneys, accountants, lenders, capital providers and
any applicable governmental agencies such information from Seller’s Deliveries
as Buyer deems reasonably necessary to evaluate, consummate and enforce the
transactions contemplated in this Agreement. Upon any termination of this
Agreement, Buyer shall promptly return the Seller Deliveries to Seller.

(b) Survey; Title; Environmental. Buyer shall be responsible for securing the
following items, subject to and in accordance with the terms and conditions of
this Agreement.

(i) Preliminary Title Report: A current preliminary title report covering the
Real Property, together with copies of all documents referred to as exceptions
therein, issued by Title Insurer (“Preliminary Title Report”).

(ii) Survey: A current ALTA/ACSM survey of the Real Property, which shall be
prepared according to the standards of Buyer (“Updated Survey” or “Survey”).

(iii) Phase I: A phase I environmental audit and architectural and engineering
report covering the Real Property, which shall be prepared according to the
standards of Buyer (“Phase I”).

Fee title to the Real Property shall be conveyed by Seller to Buyer subject only
to the following exceptions to title (collectively, the “Permitted Title
Exceptions”):

(1) Non-delinquent real and personal property taxes and assessments.

 

12



--------------------------------------------------------------------------------

(2) Any lien voluntarily imposed by Buyer.

(3) Any matters set forth in the Preliminary Title Report and the Survey that
are approved, deemed approved or waived by Buyer in accordance with the
procedures and within the time periods set forth in Section 4.1(e) hereof.

(4) All new title exceptions approved or deemed approved by Buyer pursuant to
Section 5.1(g) or 5.1(j) hereof or otherwise permitted under the terms hereof,
including without limitation those new title exceptions permitted under
Section 5.1(g) below.

(5) The Leases.

(c) Physical Inspection. Subject to the limitations set forth in this
Section 4.1(c) and notwithstanding any provision to the contrary in this
Agreement, commencing on the Effective Date and continuing through the Closing
or any earlier termination of this Agreement, Buyer shall, after reasonable
advance notice to Seller, have the right, at Buyer’s expense, to make
inspections (including tests, surveys and other studies) of the Real Property
and all matters relating thereto, including, but not limited location of
property lines, utility availability and use restrictions, environmental
conditions (subject to the limitations above), the manner or quality of the
construction of the Improvements, the habitability, merchantability,
marketability, profitability or fitness for a particular purpose of the Real
Property, the effect of applicable planning, zoning and subdivision statutes,
ordinances, regulations, restrictions and permits, the character and amount of
any fees or charges that must be paid to further develop, improve and/or occupy
the Real Property and all other matters relating to the Real Property. Seller
shall have the right to accompany Buyer upon all such entries upon the Real
Property. Subject to the foregoing restrictions and the restrictions set forth
below, prior to Closing, Buyer and its agents, contractors and subcontractors
shall have the right to enter upon the Real Property, at reasonable times during
ordinary business hours upon reasonable prior notice to Seller, to make
inspections and tests as Buyer deems reasonably necessary and which may be
accomplished without causing any material damage to the Real Property.
Notwithstanding the foregoing, in no event shall Buyer, its agents, contractors
or subcontractors conduct any invasive testing on the Real Property without
Seller’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. Buyer shall not unreasonably interfere with
any Tenant, occupant or invitee of the Real Property in making such inspections
or tests, and shall return and restore the Property to substantially its
original condition prior to such inspections or tests. Buyer shall not permit
any liens or encumbrances to be placed against the Real Property in connection
with Buyer’s investigation and inspection of the Real Property and/or in
connection with Buyer’s activities on the Real Property. Buyer hereby agrees to
and shall indemnify, defend and hold harmless Seller and Seller’s members,
managers, partners, officers, directors, shareholders, employees, agents,
representatives, invitees, successors and assigns (each, a “Seller Indemnitee”),
from and against any and all claims, demands, and causes of action for personal
injury or property damage, and all damages, judgments, liabilities, costs, fees
and expenses (including reasonable attorneys’ fees) resulting therefrom, arising
out of any entry onto the Real Property by Buyer, its agents, employees,
contractors and/or subcontractors, pursuant to this

 

13



--------------------------------------------------------------------------------

Section 4.1(c) hereof, provided, however, Buyer shall not be obligated to
indemnify, defend or hold harmless Seller or any Seller Indemnitee for any such
claims, demands and/or causes of action or any such damages, judgments,
liabilities, costs, fees or expenses caused by: (i) the discovery of conditions
that were present before Buyer or its representatives entered onto the Real
Property, or the accidental or inadvertent release of any Hazardous Materials
that were in, on or under the Real Property prior to such entry; or (ii) the
negligent or willful misconduct of Seller or any Seller Indemnitee.

Prior to entry upon the Property under this Section, Buyer shall obtain (or
provide evidence of), and shall keep in force during the full term of this
Agreement, a policy of commercial general liability insurance issued by an
insurance company licensed to do business in the State of Maryland covering any
liability arising out of or in connection with entry upon the Property under
this Section, with Seller and Faison & Associates, LLC named as additional
insureds, and with limits of liability of not less than $1,000,000.00 for each
occurrence. Buyer shall furnish a certificate of insurance reasonably
satisfactory to Seller, evidencing the required liability insurance coverage,
prior to entry on the Property under this Section.

Any and all third party surveys and reports that Buyer receives from its
consultants, engineers, surveyors and geologists from investigation of the
Property are collectively referred to in this Agreement as the “Buyer Due
Diligence Items”. If this Agreement is terminated by either party, then Buyer
agrees upon request by Seller to promptly deliver to Seller copies of all Buyer
Due Diligence Items, without representation or warranty of any kind, provided
that, unless Buyer has defaulted hereunder, Seller must reimburse Buyer for all
of its out-of-pocket costs relating to such Buyer Due Diligence Items if it
wishes to receive such items from Buyer.

The covenants, agreements and obligations of Buyer set forth in this
Section 4.1(c) shall survive the termination of this Agreement and the Closing,
as applicable.

(d) Investigation of Permits and Entitlements, Contracts, Leases, Intangible
Property, Personal Property and Other Property. Prior to the Closing, Buyer
shall have the right, at Buyer’s expense, to conduct and complete an
investigation of all matters pertaining to the Permits and Entitlements,
Contracts, Leases, Intangible Property, Personal Property and all other items of
Property and Buyer’s acquisition thereof. In this regard, at all times prior to
the Closing, Buyer shall have the right to contact governmental officials and
other parties and make reasonable inquiries concerning the Permits and
Entitlements, Contracts, Leases, Intangible Property, Personal Property and all
other items of Property, and Buyer shall have no liability whatsoever arising
from its investigation except as provided above, and provided Buyer shall notify
Seller in advance of such contacts and allow Buyer to participate in any and all
such conversations. Seller agrees to reasonably cooperate with Buyer in
connection with its investigation of the Permits and Entitlements, Contracts,
Leases, Intangible Property, Personal Property and all other matters pertaining
thereto.

Without limiting the provisions of Section 4.1(e) below, in the event Buyer
disapproves or finds unacceptable, in Buyer’s sole and absolute discretion, any
matters reviewed by Buyer during the Investigation Period, Buyer may elect to
terminate this Agreement and the Escrow pursuant to the provisions of
Section 4.2 hereof.

 

14



--------------------------------------------------------------------------------

(e) Objection Matters.

(i) Objection Notice. If Buyer is not satisfied with any of Seller’s Deliveries
or its review thereof or if Buyer is not satisfied with any of its due diligence
investigation of the Property or any portion thereof, Buyer may give Seller one
or more written notices (each, an “Objection Notice”) at any time prior to the
expiration of the Investigation Period. Each Objection Notice shall list each
item of dissatisfaction or objection (each, an “Objection Matter” and,
collectively, the “Objection Matters”). All matters not objected to by Buyer,
including without limitation all matters of record concerning the Property as of
the Effective Date and all matters shown on the initial Survey, shall be deemed
to be Permitted Title Exceptions to the extent such matters relate to fee title
to the Real Property, except to the extent such matters constitute Monetary
Obligations which Seller is obligated to remove pursuant to the terms and
conditions of this Agreement, New Matters pursuant to Section 5.1(j) hereof or
as otherwise provided in this Agreement.

(ii) Seller’s Cure Election Notice. If Buyer provides to Seller one or more
Objection Notices, Seller shall deliver to Buyer written notice (“Seller’s Cure
Election Notice”) within five (5) Business Days after the expiration of the
Investigation Period (the “Cure Election Deadline”), of Seller’s election to
cure or not cure each of the Objection Matters. Seller shall not be obligated to
elect to cure any Objection Matters, other than Monetary Obligations that Seller
is obligated to remove pursuant to the terms and conditions of this Agreement.
The failure of Seller to timely deliver Seller’s Cure Election Notice on or
before the Cure Election Deadline (having received one or more Objection Notices
from Buyer prior to the expiration of the Investigation Period) shall be deemed
to be an election by Seller not to cure any of the Objection Matters. If Seller
elects or is deemed to elect not to cure one or more of the Objection Matters,
then Seller shall not be in default under this Agreement (except to the extent
such Objection Matters constitute Monetary Obligations that Seller is obligated
to remove pursuant to the terms and conditions of this Agreement) and, in such a
case, Buyer may exercise either of the following options within five
(5) Business Days following the earlier to occur of Buyer’s receipt of Seller’s
Cure Election Notice or the Cure Election Deadline: (A) continue this Agreement
in effect without modification pursuant to the provisions of Section 4.3(b)
hereof and purchase the Property in accordance with the terms and conditions of
this Agreement, subject to the Objection Matters which Seller has elected (or is
deemed to have elected) not to cure (which will be deemed to constitute
“Permitted Title Exceptions” to the extent such Objection Matters relate to fee
title to the Real Property), except to the extent such Objection Matters
constitute Monetary Obligations which Seller is obligated to remove pursuant to
the terms and conditions of this Agreement; or (B) terminate this Agreement and
the Escrow pursuant to the provisions of Section 4.2(b) hereof.

(iii) Cure of Objection Matters. If Seller timely elects to cure one or more of
the Objection Matters, Seller shall have until the date that is seven
(7) Business Days prior to the Closing Date (such period being referred to as,
the “Cure Deadline”) to complete its cure of such Objection Matters, and Seller
shall pay all costs associated with such cure of the Objection Matters. If
Seller fails to timely cure an Objection Matter that Seller has elected to cure
on or before the Cure Deadline, then Seller shall be in default under this
Agreement and, in such a case, Buyer may exercise either of the following
options on or before the Closing Date: (1) continue this Agreement in effect
without modification pursuant to the provisions of Section 4.3(c)

 

15



--------------------------------------------------------------------------------

hereof and purchase the Property in accordance with the terms and conditions of
this Agreement, subject to such Objection Matters which Seller failed to timely
cure (which will be deemed to constitute “Permitted Title Exceptions” to the
extent such Objection Matters relate to fee title to the Real Property), except
to the extent such Objection Matters constitute Monetary Obligations which
Seller is obligated to remove; or (2) terminate this Agreement and the Escrow
pursuant to the provisions of Section 8.5(a) hereof, unless such Objection
Matters are the result of a breach by Seller of one or more of the provisions of
Section 5.1 hereof, in which case the provisions of Section 8.6(a) shall govern.

Section 4.2 Election to Terminate. In the event Buyer desires to terminate this
Agreement and the Escrow for any reason or for no reason whatsoever, Buyer may
elect to terminate this Agreement and the Escrow at any time: (a) by giving
Seller written notice of Buyer’s election to terminate (“Buyer’s Election to
Terminate”), not later than 11:59 p.m. on the date of expiration of the
Investigation Period; (b) if Buyer shall have delivered to Seller one or more
Objection Notices prior to the expiration of the Investigation Period and Seller
timely elects (or is deemed to elect) not to cure any of such Objection Matters,
then Buyer may terminate this Agreement by giving Seller written notice of
Buyer’s Election to Terminate not later than 11:59 p.m. on the date that is five
(5) Calendar Days after the expiration of the Cure Election Deadline; or (c) if
Buyer shall have given one or more Objection Notices prior to the expiration of
the Investigation Period and Seller timely elects to cure all of such Objection
Matters, if Seller fails to cure to the satisfaction of Buyer the Objection
Matters within the Cure Deadline, then Buyer may elect to terminate this
Agreement by giving Seller Buyer’s Election to Terminate not later than 11:59
p.m. on the date that is five (5) Calendar Days after the expiration of the Cure
Deadline.

Upon any timely election (including any deemed election) by Buyer to terminate
this Agreement and the Escrow pursuant to this Section 4.2, this Agreement shall
automatically terminate (other than those provisions which expressly provide
that they survive any termination of this Agreement). Within two (2) Business
Days after Buyer delivers Buyer’s Election to Terminate to Seller pursuant to
this Section 4.2 (or within two (2) Business Days after Buyer is deemed to have
elected to terminate this Agreement and the Escrow pursuant to this Section 4.2,
as applicable), and without the need of any further authorization or consent
from Seller, Escrow Agent shall cause to be paid to Buyer the Initial Deposit,
together with all interest accrued thereon. Seller and Buyer shall execute such
cancellation instructions as may be necessary to effectuate the cancellation of
the Escrow, as may be required by Escrow Agent. Any escrow cancellation, title
cancellation or other cancellation costs in connection therewith shall be borne
by Buyer.

Section 4.3 Election Not to Terminate. In the event Buyer desires not to
terminate this Agreement and the Escrow, Buyer shall deliver written notice to
Seller of Buyer’s election not to terminate this Agreement (“Buyer’s Election
Not to Terminate”): (a) on or before 11:59 p.m. on the date of expiration of the
Investigation Period; or (b) if Buyer shall have delivered one or more Objection
Notices to Seller prior to the expiration of the Investigation Period and Seller
timely elects (or is deemed to elect) not to cure any of such Objection Matters,
then Buyer may elect not to terminate this Agreement by delivering to Seller
Buyer’s Election Not to Terminate on or before 11:59 p.m. on the date that is
five (5) Calendar Days after the expiration of the Cure Election Deadline;
(c) if Buyer shall have delivered one or more Objection Notices prior to the

 

16



--------------------------------------------------------------------------------

expiration of the Investigation Period and Seller timely elects to cure all of
such Objection Matters, if Seller fails to cure to the satisfaction of Buyer
such Objection Matters within the Cure Deadline, then Buyer may elect not to
terminate this Agreement by giving to Seller Buyer’s Election Not to Terminate
on or before 11:59 p.m. on the date that is five (5) Calendar Days after the
expiration of the Cure Deadline. Buyer’s Election Not to Terminate pursuant to
Section 4.3(c) hereof shall be subject to Seller’s obligation to cure any
Objection Matters which Seller has elected to endeavor to cure, if any, pursuant
to Section 4.1(e) hereof and shall also be subject to the timely performance and
satisfaction by Seller of all of the covenants, agreements and obligations of
Seller pursuant to this Agreement. If Seller fails to timely cure an Objection
Matter that Seller has elected to cure on or before the Cure Deadline, then
Seller shall be in default under this Agreement and Buyer shall have the rights
afforded to Buyer pursuant to Section 4.1(e)(iii) hereof.

In the event Buyer fails to timely deliver to Seller Buyer’s Election Not to
Terminate in accordance with the provisions of this Section 4.3, such failure
shall be deemed to constitute Buyer’s Election to Terminate this Agreement in
accordance with the terms and conditions of Section 4.2 hereof.

ARTICLE 5

PRE-CLOSING OBLIGATIONS OF SELLER and BUYER

Section 5.1 Seller’s Pre-Closing Obligations. Seller hereby covenants and agrees
as follows:

(a) Operations. During the time period commencing upon the Effective Date and
terminating upon the Closing or the earlier termination of this Agreement,
subject to the provisions of Section 8.3 hereof, Seller shall operate and manage
the Real Property substantially in accordance with its customary practices.

(b) Maintenance. During the time period commencing upon the Effective Date and
terminating upon the Closing or the earlier termination of this Agreement,
subject to the provisions of Section 8.3 hereof and the terms and conditions of
the Leases, Seller shall maintain the Real Property in substantially its present
condition, subject to normal wear and tear, and Seller shall not diminish the
quality or quantity of maintenance and upkeep services heretofore provided to
the Real Property.

(c) Leases. During the time period commencing upon the Effective Date and
terminating upon the Closing or the earlier termination of this Agreement,
subject to the provisions of Section 8.3 hereof, Seller shall administer and
timely perform all of its obligations under the Leases, shall not commit any
default under the Leases and shall use commercially reasonable and diligent
efforts to cause any default by any Tenant under the Leases to be cured prior to
the Closing Date. In the event Seller enters into any new Lease or amends,
renews, extends or expands any existing Lease (each, a “Proposed New Lease”)
prior to the expiration of the Investigation Period, Seller shall provide Buyer
a copy of such Proposed New Lease within three (3) Business Days after entering
into any such Proposed New Lease, and Buyer shall have until the expiration of
the Investigation Period to review and approve or disapprove any such Proposed
New Lease as if the same had been provided to Buyer pursuant to Section 4.1(a)

 

17



--------------------------------------------------------------------------------

hereof, provided in no event shall Buyer have less than five (5) Business Days
prior to the expiration of the Investigation Period to complete such review
(provided further that the sole remedy and right of Buyer if it disapproves any
such Proposed New Lease shall be to terminate this Agreement pursuant to the
provisions of Section 4.2). In the event Buyer does not object to any Proposed
New Lease entered into by Seller the Investigation Period, Buyer shall be deemed
to have approved such Proposed New Lease for purposes of this Section 5.1(c).
During the time period commencing upon the expiration of the Investigation
Period and terminating on the Closing or the earlier termination of this
Agreement, as applicable, Seller shall not enter into any Proposed New Lease
(other than a renewal, extension or expansion by a Tenant pursuant to existing
rights in such Tenant’s applicable Lease, the exercise of which do not require
Seller’s prior consent) without the prior written consent of Buyer in each
instance, which consent may be granted or withheld in Buyer’s sole discretion.
All Proposed New Leases which are approved (or deemed approved) by Buyer
pursuant to the provisions of this Section 5.1(c), and which are subsequently
entered into and executed by Seller, shall be deemed to constitute a “New Lease”
for purposes of this Agreement. All references in this Agreement to the “Leases”
shall mean and include any New Leases entered into by Seller and approved by
Buyer pursuant to this Section 5.1(c).

(d) Notices/Violations. During the time period commencing upon the Effective
Date of this Agreement and terminating on the Closing or the earlier termination
of this Agreement, Seller shall promptly deliver to Buyer any and all material
notices and/or other written communications delivered to or received from:
(i) any Tenant; (ii) any party under any of the Contracts; and/or (iii) any
governmental authority. During the time period commencing upon the Effective
Date of this Agreement and terminating on the Closing or the earlier termination
of this Agreement, Seller shall deliver to Buyer prompt notice of: (i) the
occurrence of any inspections of the Property by any governmental authority that
are not in the ordinary course of business; (ii) any actual or alleged default
by a party to any Contract known to Seller; (iii) any actual or alleged default
by any party to any Lease known to Seller; (iv) any notices of violations of
laws, ordinances, orders, directives, regulations or requirements received by
Seller from any governmental agency against or affecting Seller or any part or
aspect of the Property.

(e) Assumed Contracts. During the time period commencing upon the Effective Date
and terminating upon the Closing or the earlier termination of this Agreement,
subject to the provisions of Section 8.3 hereof, Seller shall administer and
timely perform all of its material obligations under the Contracts. Furthermore,
during the time period commencing upon the expiration of the Investigation
Period and terminating on the Closing or the earlier termination of this
Agreement, as applicable, Seller shall not terminate, amend or modify any of the
Assumed Contracts or enter into any new Contract, without the prior written
consent of Buyer in each instance, which consent may be granted or withheld in
Buyer’s reasonable discretion. Seller agrees that, except for the Assumed
Contracts, prior to the Closing Seller shall be responsible for terminating all
Contracts and other obligations (including, but not limited to, any and all
management, listing and/or leasing agreements) relating to the maintenance,
operation, management and leasing of the Property, and Seller shall be liable
for any risks, costs and penalties related to such termination. Seller shall use
commercially reasonable efforts to obtain, on or before the Closing, all
requisite consents of third parties to the assignment to and assumption by Buyer
of the Assumed Contracts.

 

18



--------------------------------------------------------------------------------

(f) Monetary Obligations. Seller shall pay and satisfy in full any and all
Monetary Obligations on or before the Closing Date, provided that Seller may use
the proceeds of the sale to do so.

(g) New Liens, Liabilities or Encumbrances. During the time period commencing
upon the Effective Date and terminating on the expiration of the Investigation
Period or the earlier termination of this Agreement, Seller shall provide Buyer
with copies of any new documents, agreements and/or other instruments recorded
or proposed to be recorded by Seller against the Property (each, a “New
Encumbrance”), and Buyer shall have until the expiration of the Investigation
Period to review and approve or disapprove any such New Encumbrance as if the
same had been provided to Buyer pursuant to Section 4.1(a) hereof, provided in
no event shall Buyer have less than five (5) Business Days prior to the
expiration of the Investigation Period to complete such review (and further
provided that the sole remedy and right of Buyer if it disapproves of such New
Encumbrance shall be to terminate this Agreement pursuant to Section 4.2). If
Buyer does not object to such New Encumbrance during the Investigation Period,
the New Encumbrance shall be deemed approved and shall be a Permitted Title
Exception that may be recorded any time at or prior to Closing (or if not
recorded at or prior to Closing, Buyer agrees to cooperate in the execution,
delivery and recording of such instruments after Closing, this obligation to
survive Closing). During the time period commencing upon the expiration of the
Investigation Period and terminating on the Closing or the earlier termination
of this Agreement, as applicable, Seller shall not cause, grant or permit any
new liens, liabilities, encumbrances or exceptions to title to the Property
without the prior written consent of Buyer in each instance, which consent may
be granted or denied in the sole and absolute discretion of Buyer, except for
any New Encumbrance approved or deemed approved as provided above and the
Brandywine Amendment Agreements (as defined below). Seller shall have the right
to cause, grant, permit and record the following New Encumbrances:

 

  •  

An Agreement between Seller and Buyer to Convey and Reconvey certain land
related to the Safeway Gas Premises, which Seller and Buyer shall execute at
Closing as provided in Articles 6 and 7 below,

 

  •  

An easement benefiting the Excluded Land over the property covered by the
Agreement to Convey and Reconvey referenced above,

 

  •  

A Third Amendment to the declaration governing the industrial park of which the
Property is a part,

 

  •  

A Second Amendment to the Operation and Easement Agreement referenced in
Section 6.1(l) below,

 

  •  

A Cross Access Agreement and Use Restriction Agreement,

 

  •  

A Declaration regarding Outparcel 8, and

 

  •  

A Re-Subdivision Plat (collectively the “Brandywine Amendment Agreements”).

 

19



--------------------------------------------------------------------------------

Seller acknowledges that Buyer shall have the right to review and approve or
disapprove of the Brandywine Amendment Agreements during the Investigation
Period (provided that the sole remedy and right of Buyer if it disapproves shall
be to terminate this Agreement as permitted above pursuant to Section 4.2),
copies of which shall be provided by Seller to Buyer during the Investigation
Period. Subject to Buyer’s right to terminate this Agreement pursuant to
Section 4.2, Buyer and Seller agree to amend this Agreement prior to the
expiration of the Investigation Period to attach copies of the Brandywine
Amendment Agreements as a new Exhibit “M” to this Agreement. The Brandywine
Amendment Agreements shall be executed and recorded at or prior to Closing such
that they encumber all or portions of the Land (or if not recorded at or prior
to Closing, Buyer agrees to cooperate in the execution, delivery and recording
of such instruments after Closing, this obligation to survive Closing). Buyer
agrees to execute and deliver each Brandywine Amendment Agreement to which it is
a party. Buyer agrees that the Brandywine Amendment Agreements may be modified
prior to execution and recording as long as such modifications do not have a
material adverse effect on Buyer or the Property, such determination to be made
by Buyer in Buyer’s sole, but reasonable, discretion.

Buyer and Seller acknowledge that the following parcels of the Land are or will
be located in a Tax Increment Financing District (the “Brandywine TIF
District”): (1) The outparcel of the Land leased to Safeway for operation of its
retail gasoline sales pad and related improvements, as described as Parcel 6 on
Exhibit A-2 attached hereto (the “Safeway Gas Parcel”), (2) Outparcel 8, as
described on Exhibit A-2 attached hereto (the “Outparcel 8”), (3) Outlot A, as
described on Exhibit “A-2” attached hereto (the “Outlot A”), (4) Parcel A, as
described on Exhibit “A-2” attached hereto (the “Parcel A”), and Lot 18, as
described on Exhibit “A-2” attached hereto (the “Lot 18”). The Safeway Gas
Parcel and Outparcel 8 are part of the Real Property. Outlot A, Parcel A and Lot
18 are not part of the Real Property (and are part of the Excluded Land), but
Outlot A, and a portion of Lot 18 and Parcel A, will be conveyed to Buyer at
and/or after Closing, subject to the obligation of Buyer to convey Outlot A and
such portions of Lot 18 and Parcel A to Seller or a transferee to be designated
by Seller, subject to and in accordance with the terms and conditions of the
Brandywine Amendment Agreements. From and after Closing, Buyer agrees to
reasonably cooperate with Seller to satisfy any remaining requirements to
establish the Brandywine TIF District, provided that Seller shall bear the cost
of satisfying such requirements. Seller shall be entitled to all payments made
as a result of the Brandywine TIF District.

(h) Tenant Estoppel Certificates. On or before the Estoppel Delivery Deadline,
Seller shall use commercially reasonable efforts to deliver to Buyer a fully
completed and executed estoppel certificate from each of the Tenants (each, a
“Tenant Estoppel Certificate”), each of which shall be dated effective no
earlier than thirty (30) Calendar Days prior to the date of delivery. To be
accepted by Buyer, each Tenant Estoppel Certificate must be duly executed by the
applicable Tenant of the applicable Lease, and, except as provided below, must
contain substantially the same terms and be in substantially the same form and
substance as the form of certificate attached hereto as Exhibit I and
incorporated by reference herein; provided, however, that if (i) a form of
estoppel certificate is attached to or otherwise prescribed in an applicable
Lease, or (ii) the applicable Lease provides that a particular form of estoppel
certificate be used, then such form (but not the content) shall be deemed to be
acceptable to

 

20



--------------------------------------------------------------------------------

Buyer; provided, however, that Buyer shall have the right to review and approve
or disapprove of all matters relating to the Leases and the forms of estoppel
prescribed therein during the Investigation Period in accordance with the
procedures set forth in Section 4.1 hereof. Seller shall also use commercially
reasonable efforts to deliver to Buyer Tenant Estoppel Certificates duly
executed by the guarantors of the Leases, as applicable. Buyer acknowledges that
Tenant Estoppel Certificates may be appropriately modified for Tenants that are
not yet open, ground leases and other relevant facts regarding each Lease,
provided such modified Tenant Estoppel Certificates shall be subject to Buyer’s
review and approval in accordance with the provisions of this Section 5.1(h).

In the event Seller is unable to obtain Tenant Estoppel Certificates from:
(1) all of the Major Tenants; and (2) Shop Tenants representing the Minimum
Tenant Square Footage Requirement, on or before the Estoppel Delivery Deadline,
then Buyer, as its sole remedy, shall have the right to terminate this Agreement
and the Escrow in accordance with the provisions of Section 8.5(a) hereof. In
the event Seller is able to obtain Tenant Estoppel Certificates from: (I) all of
the Major Tenants; and (II) Shop Tenants representing the Minimum Tenant Square
Footage Requirement, on or before the Estoppel Delivery Deadline, but Seller is
not able to obtain Tenant Estoppel Certificates from all of the other Shop
Tenants, then Seller shall deliver to Buyer, prior to the Estoppel Delivery
Deadline, a landlord estoppel certificate in the form of Exhibit “J,” attached
hereto and incorporated herein by reference (each, a “Landlord Estoppel
Certificate”), with respect to each Shop Tenant Lease for which a Tenant
Estoppel Certificate has not been obtained in lieu of the Tenant Estoppel
Certificate for such Lease. If Seller has not timely delivered a Tenant Estoppel
Certificate from those Shop Tenants representing the Minimum Tenant Square
Footage Requirement, or alternatively, if Seller has timely delivered a Tenant
Estoppel Certificate from those Shop Tenants representing the Minimum Tenant
Square Footage Requirement, but has not provided a Tenant Estoppel Certificate
nor provided a Landlord Estoppel Certificate to Buyer with respect to any
remaining Lease before the Estoppel Delivery Deadline, then the provisions of
Section 8.5(a) shall govern.

(i) Approval or Disapproval of Estoppel Certificates. Buyer shall have the
right, acting reasonably, to approve or disapprove of the Estoppel Certificates.
If Buyer disapproves of any Estoppel Certificate, then Buyer may deliver to
Seller written notice of Buyer’s disapproval (“Estoppel Objection Notice”)
within three (3) Business Days following Buyer’s receipt of the last of all the
Estoppel Certificates. The Estoppel Objection Notice shall describe in
reasonable detail each item of dissatisfaction or objection in particular (each,
an “Estoppel Objection Matter” and collectively, the “Estoppel Objection
Matters”). Unless Seller receives an Estoppel Objection Notice within such three
(3) Business Day period, Buyer shall be deemed to have approved all such
Estoppel Certificates. If Seller receives an Estoppel Objection Notice within
such three (3) Business Day period, then Seller may, but shall not be obligated
to, agree to cure some or all of the Estoppel Objection Matters described in
such Estoppel Objection Notice by delivering written notice (“Estoppel Cure
Notice”) to Buyer of Seller’s election to cure some or all of the Estoppel
Obligation Matters within one (1) Business Day following Seller’s receipt of
Buyer’s Estoppel Objection Notice. If Seller fails to deliver Seller’s Estoppel
Cure Notice to Buyer within such time period, Seller shall be deemed to have
elected not to cure any such Estoppel Objection Matters. If Seller timely elects
to cure one or more of the Estoppel Objection Matters, then Seller shall have
until the last Business Day immediately preceding the Closing Date to cure such
Estoppel Objection Matters that Seller has committed to cure, and shall pay all
costs associated with such cure.

 

21



--------------------------------------------------------------------------------

(ii) Estoppel Remedies. If Seller either: (a) fails to cure an Estoppel
Objection Matter that Seller has elected to cure by the Closing; or (b) elects
(or is deemed to elect) not to cure one or more of the Estoppel Objection
Matters, then Seller shall not be in default under this Agreement and, in such a
case, Buyer may exercise one of the following options: (1) continue this
Agreement in effect without modification and purchase and acquire the Property
in accordance with the terms and conditions of this Agreement, subject to such
Estoppel Objection Matters; or (2) terminate this Agreement and the Escrow
pursuant to the provisions of Section 8.5(a) hereof. If Seller elects, or is
deemed to elect, not to cure, Buyer must make its election under this paragraph
no later than the third (3rd) Business Day immediately preceding the Closing
Date. If it fails to do so, Buyer shall be deemed to have elected option
(1) above.

(i) Termination of Negotiations. During the term of this Agreement, Seller shall
not negotiate with any other Person other than Buyer for the sale or disposition
of the Property.

(j) New Matters.

(i) New Matters Notice. In the event that prior to the Closing, (A) any new
title exceptions (other than the Brandywine Amendment Agreements and any other
New Encumbrances approved or deemed approved as provided in subsection
(g) above) are discovered or revealed, which new title exceptions were not
otherwise set forth or referred to in the Preliminary Title Report or the
Survey, and which are not the result of an act or omission of Buyer, or its
agents or representatives; (B) altered circumstances relating to the Real
Property and/or the Improvements (other than alterations resulting from an act
or omission of Buyer, or its agents or representatives) cause any title
exceptions that were included in the Preliminary Title Report or the Survey to
now have a material adverse effect on the Real Property and/or the Improvements;
(C) any item which was included as part of Seller’s Deliveries that Seller
delivered to Buyer in accordance with the terms and conditions of this
Agreement, is subsequently modified, supplemented or amended in any material
adverse respect; or (D) any item which would have been included as part of
Seller’s Deliveries, but was not in existence, not issued or otherwise not
available for delivery to Buyer in accordance with the terms and conditions of
this Agreement, is subsequently issued or becomes available and such item has a
material adverse effect on the Property (each, a “New Matter” and collectively,
the “New Matters”), then Seller shall immediately deliver written notice to
Buyer disclosing the existence of such New Matters (the “New Matters Notice”)
upon learning of the same, together with copies of all documents, agreements,
items or instruments relating thereto.

(ii) New Matters Objection Notice. If Buyer is not satisfied with one or more of
the New Matters disclosed in Seller’s New Matters Notice, Buyer may give Seller
written notice (the “New Matters Objection Notice”) within five (5) Business
Days (but in no event later than the Closing Date), after the date of Buyer’s
receipt of such New Matters Notice. In the event Buyer fails to timely object to
a New Matter, such New Matter shall be deemed to constitute a “Permitted Title
Exception” to the extent such New Matter relates to fee title to the Real
Property, except to the extent such New Matters are Monetary Obligations which
Seller is

 

22



--------------------------------------------------------------------------------

obligated to remove pursuant to the terms and conditions of this Agreement. Each
New Matters Objection Notice shall list each item of dissatisfaction or
objection with respect to such New Matters (each, a “New Matters Objection” and
collectively, the “New Matters Objections”).

(iii) New Matters Cure Notice. Seller shall have the right, but not the
obligation, to elect to cure, at Seller’s sole cost and expense, one or more of
the New Matters Objections by delivering written notice of such election to
Buyer within two (2) Business Days of Seller’s receipt of a New Matters
Objections Notice (the “New Matters Cure Notice”). The failure of Seller to
timely make an election to cure or not cure the New Matters Objections shall be
deemed to be an election by Seller not to cure any of the New Matters
Objections. In the event Seller timely elects or is deemed to elect not to cure
one or more of the New Matters Objections then Buyer may, within five
(5) Calendar Days after Buyer’s receipt of Seller’s New Matters Cure Notice,
elect to either: (A) continue this Agreement in effect without modification and
purchase and acquire the Property in accordance with the terms and conditions of
this Agreement, subject to the New Matters which Seller has elected not to cure
(which will be deemed to constitute “Permitted Title Exceptions” to the extent
such New Matters relate to fee title to the Real Property), except to the extent
such New Matters constitute Monetary Obligations which Seller is obligated to
remove pursuant to the terms and conditions of this Agreement; or (B) terminate
this Agreement and the Escrow pursuant to the provisions of Section 8.5(a)
hereof, unless such New Matter is the result of a breach by Seller of one or
more of the provisions of this Section 5.1, in which case the provisions of
Section 8.6(a) hereof shall govern. If Seller elects, or is deemed to elect, not
to cure, Buyer must make its election under this paragraph within three
(3) Business Days. If it fails to do so, Buyer shall be deemed to have elected
option (A) above.

(iv) Cure of New Matters Objections. If Seller timely elects to cure one or more
of the New Matters Objections, Seller shall have until the last Business Day
immediately preceding the Closing Date to cure such New Matters Objections to
Buyer’s reasonable satisfaction, provided, however, if one or more of such New
Matters Objections cannot reasonably be cured on or before the last Business Day
immediately preceding the Closing Date, then Seller shall have the right to
extend the Closing Date for ten (10) Business Days in order to effectuate such
cure. In such a case, all references in this Agreement to the “Closing Date”
shall mean the Closing Date, as the same may be extended pursuant to this
Section 5.1(j). If Seller fails to timely cure one or more of the New Matters
Objections that Seller has elected to cure, then Buyer may, at any time on or
before the Closing Date, elect to either: (A) continue this Agreement in effect
without modification and purchase and acquire the Property in accordance with
the terms and conditions of this Agreement, subject to the New Matters Seller
failed to timely cure (which will be deemed to constitute “Permitted Title
Exceptions” to the extent such New Matters relate to fee title to the Real
Property), except to the extent such New Matters constitute Monetary Obligations
which Seller is obligated to remove pursuant to the terms and conditions of this
Agreement; or (B) terminate this Agreement and the Escrow pursuant to the
provisions of Section 8.5(a) hereof, unless such New Matter is the result of the
breach by Seller of one or more of the provisions of this Section 5.1, in which
case the provisions of Section 8.6(a) shall govern. Notwithstanding any
provision in this Agreement to the contrary, in no event shall the term
“Permitted Title Exceptions” include any Monetary Obligation, and Seller hereby
agrees to and shall pay all Monetary Obligations on or before the Closing,
provided that Seller may use its proceeds from the Closing to do so.

 

23



--------------------------------------------------------------------------------

Section 5.2 SEC Requirements. Upon Buyer’s written request, for a period of two
(2) years following the Closing, Seller shall make Seller’s Books and Records
available to Buyer for inspection, copying and audit by Buyer’s designated
accountants, at Buyer’s expense, to enable or assist any of the Public Reporting
Entities, or their successors and assigns, to make any necessary or appropriate
filings (as specified on Exhibit “K,” attached hereto and incorporated herein by
reference), if, as and when such filing may be required by the Securities and
Exchange Commission (“SEC”) or otherwise by applicable law. Furthermore, and
without limiting the foregoing, for a period of two (2) years following the
Closing, Seller, or, in the event Seller is dissolved, an Affiliate of Seller
selected by Seller and reasonably acceptable to Buyer shall execute the form of
audit letter contained in Exhibit “L,” attached hereto and incorporated herein
by reference, as the same may be modified from time to time with the mutual
approval of Buyer and Seller, approval not to be unreasonably withheld.

(a) Seller Entity Requirements. For a minimum of ten (10) months following the
Closing, Seller shall not dissolve or liquidate and shall remain in existence.

(b) Survival. The covenants and agreements set forth in this Section 5.2 hereof
shall survive the Closing for a period of two (2) years.

Section 5.3 Buyer’s Pre-Closing Obligations. Buyer hereby covenants and agrees
that it will use commercially reasonable and diligent efforts to satisfy all
conditions to Closing applicable to Buyer’s obligations hereunder.

ARTICLE 6

SELLER’S DELIVERIES

Section 6.1 Seller’s Deliveries to Escrow Agent at Closing. On or before 5:00
p.m. on the last Business Day prior to the Closing Date, Seller shall deliver to
Escrow Agent the items described in this Article 6.

(a) Seller’s Deed. One (1) original of Seller’s Deed, duly executed and
acknowledged by Seller. Pursuant to Section 12.1(a)(i) hereof, all documentary
transfer tax information shall be affixed to Seller’s Deed after recordation.

(b) Bill of Sale. One (1) original of the Bill of Sale, duly executed by Seller.

(c) Certificate of Non-Foreign Status. One (1) original of the Certificate of
Non-Foreign Status, duly executed and acknowledged by Seller.

(d) Assignment and Assumption of Leases and Security Deposits. Two
(2) counterpart originals of the Assignment and Assumption of Leases, duly
executed by Seller.

(e) Assignment and Assumption of Contracts. Two (2) counterpart originals of the
Assignment and Assumption of Contracts, duly executed by Seller.

(f) Assignment of Permits, Entitlements and Intangible Property. Two
(2) counterpart originals of Assignment of Permits, Entitlements and Intangible
Property, duly executed by Seller.

 

24



--------------------------------------------------------------------------------

(g) Conveyance and Reconveyance Agreement. Two (2) counterpart originals of the
Conveyance and Reconveyance Agreement that will be one of the Brandywine
Amendment Agreements, duly executed by Seller, and to be recorded at Closing.

(h) REA Notice. A copy of a letter from Seller to each party to any reciprocal
easement and/or other easement or restrictive agreement which effect the Real
Property stating that the Real Property has been sold and that all notices under
the such agreement relating to the Real Property should now be addressed to
Buyer, if any such agreements require such notice.

(i) Seller’s Charges. All charges to Seller at Closing may, as Seller directs,
be paid from Seller’s proceeds at Closing.

(j) Seller’s Affidavits; Certificates and Evidence of Authority. (a) Any and all
affidavits, indemnities and any other written documentation reasonably required
by the Title Insurer as a condition to the issuance of the ALTA Extended
Coverage Policy; and (b) to the extent reasonably required by the Title Insurer,
Escrow Agent and/or Buyer, as applicable, evidence that Seller and those acting
for Seller have full authority to consummate the transaction contemplated by
this Agreement, as modified through the Closing including, without limitation,
certified copies of the corporate or other resolutions authorizing the
transaction contemplated by this Agreement.

(k) Seller’s Closing Statement. Seller’s Closing Statement, duly executed by
Seller.

(l) Assignment of Rights under Shopping Center Agreements. At Closing, Seller
shall execute and deliver any agreements necessary to assign to Buyer, and Buyer
shall execute and deliver any such document(s) to accept and assume, all of
Seller’s rights and obligations under the following documents to the extent
relating solely to the Real Property: (i) the Declaration of Covenants,
Conditions and Restrictions Brandywine Crossing Stormwater Management recorded
in Liber 29831, Folio 207, in the Prince George’s County Land Records, (ii) the
Declaration of Covenants, Conditions, Easements and Restrictions recorded in
Liber 14836, Folio 537, as amended by a First Amendment recorded in Liber 18301,
Folio 717, and a Second Amendment recorded in Liber 29150, Folio 151, all in the
Prince George’s County Public Registry, and (iii) the Operation and Easement
Agreement recorded in Liber 29306, Folio 195, as amended by a First Amendment to
Operation and Easement Agreement dated April 5, 2010, recorded among the Land
Records in Liber 31634 at folio 565, and pursuant to the Brandywine Amendment
Agreements; provided, however, if any approval of a third party of such
assignment and assumption required under the terms of any such document has not
been obtained as of the date of Closing, (a) Buyer and Seller shall execute the
agreement(s) providing for such assignment and assumption at Closing, (b) such
agreement(s) shall be held in escrow by Escrow Agent until all required
approvals are obtained, (c) Buyer and Seller shall cooperate to obtain all
required approvals as soon as possible, (d) such agreement(s) shall be released
from escrow and recorded in the Prince George’s County Land Records when all
necessary approvals have been obtained, and (e) until such agreement(s) are
released from escrow as provided above, Seller and Buyer shall cooperate to give
effect to the intent of such agreement(s) to the maximum extent possible without
making the assignment(s) and assumption(s) provided for therein effective.

 

25



--------------------------------------------------------------------------------

(m) Additional Documents. Such additional documents, instructions or other items
as may be necessary or appropriate to comply with the provisions of this
Agreement and to effect the transactions contemplated hereby, provided that such
additional documents, instructions or other items shall not cause any additional
liability, cost or obligation to Seller, except as otherwise provided for in
this Agreement.

Section 6.2 Seller’s Deliveries to Buyer at Closing. Within five (5) Business
Days after the Closing, Seller shall deliver to Buyer the items described in
this Section 6.2.

(a) Leases, Assumed Contracts, Permits and Entitlements and Intangible Property.
Originals, or if the originals are not available, copies of all of the Leases,
Assumed Contracts, Permits and Entitlements and Intangible Property in Seller’s
possession or control.

(b) Tenant Notification Letters. A letter to each of the Tenants under the
Leases, to be prepared by Buyer and be in form and substance reasonably
satisfactory to Seller, advising such Tenants of the sale of the Property to
Buyer and directing the Tenants to tender all future payments under the Leases
to Buyer.

(c) Rent Roll. An updated, current rent roll relating to the Real Property,
certified by Seller as being true and correct as of the Closing Date.

(d) Keys. All keys and security cards, if any, relating to the Real Property
that are in Seller’s possession, and such additional documents, instructions or
other items as may be necessary to operate any security systems on the Real
Property.

ARTICLE 7

BUYER’S DELIVERIES

On or before 9:00 a.m. on the Closing Date, Buyer shall deliver to Escrow Agent
the items described in this Article 7.

Section 7.1 Closing Deposit. The Closing Deposit for the Property pursuant to
Section 2.2(b) hereof.

Section 7.2 Assignment and Assumption of Leases and Security Deposits. Two
(2) counterpart originals of the Assignment and Assumption of Leases and
Security Deposits, duly executed by Buyer.

Section 7.3 Assignment and Assumption of Contracts. Two (2) counterpart
originals of the Assignment and Assumption of Contracts, duly executed by Buyer.

Section 7.4 Assignment of Permits, Entitlements and Intangible Property. Two
(2) counterpart originals of the Assignment of Permits, Entitlements and
Intangible Property, duly executed by Buyer.

Section 7.5 Conveyance and Reconveyance Agreement. Two (2) counterpart originals
of the Conveyance and Reconveyance Agreement referenced above, duly executed by
Buyer.

 

26



--------------------------------------------------------------------------------

Section 7.6 Buyer’s Charges. In addition to the Purchase Price and other funds
deposited by Buyer with Escrow Agent, funds sufficient to pay all amounts
required to be paid by Buyer in accordance with the provisions of Article 11
hereof, in the form of Cash.

Section 7.7 Evidence of Authority. To the extent required by the Title Insurer,
Escrow Agent and/or Seller, as applicable, evidence that Buyer and those acting
for Buyer have full authority to consummate the transaction contemplated by this
Agreement, as modified through the Closing including, without limitation,
certified copies of the corporate or other resolutions authorizing the
transactions contemplated by this Agreement.

Section 7.8 Buyer’s Closing Statement. Buyer’s Closing Statement, duly executed
by Buyer.

Section 7.9 Additional Documents. Such additional documents, instructions or
other items as may be necessary or appropriate to comply with the provisions of
this Agreement and to effect the transactions contemplated hereby, provided that
such additional documents, instructions or other items shall not cause any
additional liability, cost or obligation to Buyer, except as otherwise provided
for in this Agreement, including without limitation any agreement pursuant to
Section 6.1(l) above.

ARTICLE 8

CONDITIONS TO CLOSING; CLOSING;

AND TERMINATION UPON DEFAULT

Section 8.1 Conditions to Obligations of Buyer. The Closing of the transaction
contemplated pursuant to this Agreement and Buyer’s obligation to purchase the
Property are subject to satisfaction, prior to the Closing Date, of all of the
conditions set forth below, the determination of the satisfaction of which shall
be made by Buyer, in its reasonable discretion. Seller hereby acknowledges and
agrees that each of the conditions set forth in this Section 8.1 are for the
benefit of Buyer and may only be waived by Buyer in its sole but reasonable
discretion.

(a) Delivery of Items. Seller shall have timely delivered to Escrow Agent all of
the items to be delivered by Seller pursuant to Section 6.1 hereof.

(b) Performance of Obligations. Seller shall have timely performed and satisfied
all of the obligations under this Agreement to be performed by Seller prior to
the Closing.

(c) Title Commitment. Subject to the terms of this Section 8.1(c), Title Insurer
is committed to issue an American Land Title Association Owner’s Policy of Title
Insurance with Extended Coverage (ALTA Form 2006), or its state equivalent,
together with such endorsements generally available in Maryland as may be
requested by Buyer during the Investigation Period (provided that Buyer shall
pay for such endorsements), and which Title Insurer agreed to issue during the
Investigation Period pursuant to a pro forma title policy delivered by Title
Insurer to Buyer (copy to Seller) during the Investigation Period, with
liability in the amount of the Purchase Price, insuring that fee title to the
Real Property is vested in Buyer, subject only to: (i) the exclusions listed in
the “Exclusions from Coverage” of the ALTA

 

27



--------------------------------------------------------------------------------

Extended Coverage Title Policy; and (ii) the Permitted Title Exceptions (“ALTA
Extended Coverage Policy” or the “Title Policy”). Notwithstanding the foregoing
terms of this Section 8.1, if Buyer elects to receive an extended coverage
policy of title insurance, Buyer shall be responsible for obtaining (and copying
Seller with) a pro forma policy from Title Insurer during the Investigation
Period indicating Title Insurer’s agreement to issue the ALTA Extended Coverage
Policy in such form and with such endorsements as may be attached thereto, and
the failure of Buyer to obtain such a pro forma title policy from Title Insurer
during the Investigation Period and subsequent inability of Buyer to obtain the
ALTA Extended Coverage Policy from Title Insurer in the form requested by Buyer,
shall not be deemed a failure of a condition to Buyer’s Closing obligations
under this Agreement.

(d) Representations and Warranties. All of Seller’s representations and
warranties set forth in this Agreement shall be true and correct in all material
respects on the Closing Date as though made at the time of Closing. Without
limiting the foregoing, on or before the Closing Date, Seller shall have
delivered to Buyer a written certificate, duly executed by Seller, certifying
that all of the representations and warranties of Seller set forth in this
Agreement are true and correct, in all material respects, as of the Closing.

(e) Litigation. No suit, action, claim or other proceeding shall have been
instituted or threatened against Seller which results, or reasonably might be
expected to result, in the transactions contemplated by this Agreement being
enjoined or declared unlawful, in any lien attaching to or against the Property
and/or in any liabilities or obligations being imposed upon Buyer or the
Property, other than the Permitted Title Exceptions.

(f) Damage or Destruction. There shall have been no Material Loss.

(g) Condemnation Proceeding. No Condemnation Proceeding shall have been
instituted or be threatened against all or any portion of the Real Property.

(h) No Bankruptcy. There are no attachments, executions, assignments for the
benefit of creditors, receiverships, conservatorships or voluntary or
involuntary proceedings in bankruptcy or pursuant to any other laws for relief
of debtors contemplated or filed by any Tenant or Seller or pending against any
Tenant or Seller.

(i) Estoppel Objection Matters. Seller cures to the satisfaction of Buyer all
Estoppel Objection Matters that Seller elects to cure pursuant to Section 5.1(h)
hereof.

(j) New Matters Objections. Seller cures to the satisfaction of Buyer all New
Matters objections that Seller elects to cure pursuant to Section 5.1(j)(iii)
hereof.

(k) Rosewick Agreement. Seller and Buyer shall have consummated or will
consummate concurrently with the Closing herewith, the transactions contemplated
under the Rosewick Agreement. Notwithstanding any provision to the contrary set
forth in this Agreement, any default by Seller under the Rosewick Agreement
shall be deemed to constitute a default by Seller under this Agreement, and upon
any such default, Buyer shall have the right to exercise the remedies set forth
in Section 8.6(a) hereof.

 

28



--------------------------------------------------------------------------------

(l) Termination of Contracts. Seller shall have terminated, effective as of a
date not later than the Closing Date, all of the Contracts (other than the
Assumed Contracts) that would be binding on Buyer or the Property following
Closing and have paid all amounts due under such Contracts up to and through the
effective date of termination including, without limitation, any termination
fees or similar payments, and neither Buyer nor the Property shall be bound
thereby or have any liabilities or obligations thereunder. The covenants and
agreements contained in this Section 8.1(l) shall survive the Closing
indefinitely.

Buyer may waive any of the conditions set forth in this Section 8.1 by delivery
of written notice to Seller on or before the Closing. Without limiting the
foregoing, Escrow Agent shall assume that each of the conditions set forth in
Section 8.1(b) shall have been satisfied as of the Closing Date, unless Buyer
shall have given written notice to the contrary to Escrow Agent on or before the
Closing Date.

Section 8.2 Conditions to Obligations of Seller. The Closing of the transactions
contemplated pursuant to this Agreement and the obligation of Seller to sell,
convey, assign, transfer and deliver the Property to Buyer are subject to
satisfaction, prior to the Closing Date, of all of the conditions set forth
below, the determination of the satisfaction of which shall be made by Seller,
in its reasonable discretion. Buyer hereby acknowledges and agrees that each of
the conditions set forth in this Section 8.2 are for the benefit of Seller and
may only be waived by Seller in its sole but reasonable discretion.

(a) Delivery of Items. Buyer shall have timely delivered to Escrow Agent all of
the items to be delivered by Buyer pursuant to Article 7 hereof.

(b) Performance of Obligations. Buyer shall have performed all of the
obligations of Buyer under this Agreement to be performed by Buyer prior to the
Closing.

(c) Rosewick Agreement. Seller and Buyer shall have consummated or will
consummate concurrently with the Closing herewith, the transactions contemplated
under the Rosewick Agreement. Notwithstanding any provision to the contrary set
forth in this Agreement, any default by Buyer under the Rosewick Agreement shall
be deemed to constitute a default by Buyer under this Agreement, and upon any
such default, Seller shall have the right to exercise the remedies set forth in
Section 8.6(b) hereof.

Seller may waive any of the conditions precedent set forth in this Section 8.2
by delivery of written notice thereof to Buyer. Escrow Agent shall assume that
each of the conditions set forth in this Section 8.2(b) shall have been
satisfied as of the Closing Date, unless Seller shall have given written notice
to the contrary to Escrow Agent on or before the Closing Date.

Section 8.3 Casualty; Condemnation Proceeding.

(a) Material Loss. In the event that, prior to the Closing, the Real Property
shall suffer a Material Loss or Seller shall receive notice of the commencement
or the threat of commencement of any eminent domain or condemnation proceeding
which involves any material portion of the Real Property (“Condemnation
Proceeding”), Seller shall immediately notify Buyer of such Material Loss or
Condemnation Proceeding and, in such a case: (i) Buyer shall have the right to
terminate this Agreement and the Escrow pursuant to the terms of Section 8.5(a)

 

29



--------------------------------------------------------------------------------

hereof; or (ii) accept the Property in its then existing condition and purchase
and acquire the Property in accordance with the terms and conditions of this
Agreement, subject to the terms and conditions described in this Section 8.3. In
the event of a Material Loss, if Buyer exercises its right to purchase and
acquire the Property in its present condition, then Seller shall pay and assign
to Buyer on the Closing any and all casualty insurance proceeds previously paid
or payable to Seller, and Buyer shall be entitled to a credit against the
Purchase Price in an amount equal to: (A) for an insured loss, any insurance
deductible; and (B) for an uninsured loss, an amount equal to the estimated
costs, fees and expenses to repair and/or replace the uninsured portion of the
Material Loss up to Two Hundred Fifty Thousand Dollars ($250,000.00), less any
reasonable sums expended by Seller toward the collection of such proceeds or
awards or to restoration or repair of the Property (the nature of which
restoration or repairs, but not the right of Seller to effect such restoration
or repairs, shall be subject to the approval of Buyer, which approval shall not
be unreasonably withheld, conditioned or delayed). In the event of a
Condemnation Proceeding, if Buyer exercises its right to purchase and acquire
the Property in its present condition, then Seller shall pay or assign to Buyer
on the Closing any amount of compensation, awards or other payments or relief
previously paid or payable to Seller resulting from such Condemnation
Proceeding. Buyer’s termination right or Buyer’s acceptance right shall be
exercised by written notice to Seller within ten (10) Calendar Days (but in no
event later than the Closing Date) after Buyer receives written notice from
Seller of the occurrence of the Material Loss or Condemnation Proceeding.

(b) Non-Material Loss. In the event that, prior to the Closing, the Real
Property shall suffer a Non-Material Loss, Seller shall immediately notify Buyer
of such Non-Material Loss and, in such a case, Buyer shall be obligated to
purchase the Property (in its then existing condition) in accordance with the
terms and conditions of this Agreement, subject to the terms and conditions of
this Section 8.3(b). In such a case, Seller shall pay and assign to Buyer on the
Closing any and all casualty insurance proceeds previously paid or payable to
Seller, and Buyer shall also be entitled to a credit against the Purchase Price
in an amount equal to: (A) for an insured loss, any insurance deductible; and
(B) for an uninsured loss, an amount equal to the estimated costs, fees and
expenses to repair and/or replace the uninsured portion of the Non-Material
Loss, less any reasonable sums expended by Seller toward the collection of such
proceeds or awards or to restoration or repair of the Property (the nature of
which restoration or repairs, but not the right of Seller to effect such
restoration or repairs, shall be subject to the approval of Buyer, which
approval shall not be unreasonably withheld, conditioned or delayed).

Section 8.4 Closing. The closing of the transaction contemplated by this
Agreement (“Closing”) shall take place at the offices of Escrow Agent or at such
other location as may be mutually agreed upon by Seller and Buyer, on the date
that is fifteen (15) Calendar Days following the date of delivery by Buyer to
Seller of Buyer’s Election Not to Terminate pursuant to Section 4.3 hereof, or
such other date as may be mutually agreed upon by Seller and Buyer (the
“Scheduled Closing Date”); provided, however, in the event all of the conditions
set forth in this Agreement are not timely satisfied (or waived in writing by
Buyer or Seller, as applicable), on or before the Scheduled Closing Date, then
Seller and Buyer shall take such action as may be required to cause the purchase
and sale of the Property to be consummated in accordance with this Agreement on
or before the last to occur of the following events, as applicable: (a) the
Scheduled Closing Date; or (b) fifteen (15) Calendar Days after all of the
conditions precedent to Closing set forth in Section 8.1 hereof have been
satisfied and Seller delivers written notice to

 

30



--------------------------------------------------------------------------------

Buyer confirming the foregoing (“Closing Date”), provided further, however, in
no event shall the Closing Date take place later than October 31, 2010 (“Outside
Closing Date”). Notwithstanding the foregoing, in the event that, subsequent to
the Scheduled Closing Date and prior to the Outside Closing Date, all of the
conditions set forth in this Agreement are timely satisfied (or waived in
writing by Buyer or Seller, as applicable), Seller and Buyer shall take such
action as may be required to cause the purchase and sale of the Property to be
consummated in accordance with this Agreement as soon as commercially practical
after all of the conditions precedent to Closing have been satisfied. If Closing
has not occurred on or before the Outside Closing Date, Buyer or Seller, if it
is not in default under this Agreement, may terminate this Agreement by notice
to the other at any time thereafter unless and until Closing occurs.

Section 8.5 Failure of Conditions to Closing; No Default by Seller or Buyer.

(a) Failure of Buyer’s Closing Conditions. In the event one or more of Buyer’s
conditions to the Closing set forth in Section 8.1 hereof are not satisfied or
otherwise waived by Buyer on or before the Closing Date, and the failure of such
conditions to be satisfied is not a result of a default by Seller or Buyer in
the performance of their respective obligations under this Agreement, then Buyer
shall have the right to terminate this Agreement and the Escrow by giving
written notice of such termination to Seller prior to Closing. Upon any election
by Buyer to terminate this Agreement and the Escrow pursuant to this
Section 8.5(a), the provisions of Section 8.5(c) hereof shall govern.

(b) Failure of Seller’s Closing Conditions. In the event one or more of Seller’s
conditions to the Closing set forth in Section 8.2 hereof are not satisfied or
otherwise waived by Seller on or before the Closing Date, and the failure of
such conditions to be satisfied is not a result of a default by Seller or Buyer
in the performance of their respective obligations under this Agreement, then
Seller shall have the right to terminate this Agreement and the Escrow by giving
written notice of termination to Buyer prior to Closing. Upon any election by
Seller to terminate this Agreement and the Escrow pursuant to this
Section 8.5(b), the provisions of Section 8.5(c) shall govern.

(c) Termination Provisions. In the event either party elects to terminate this
Agreement and the Escrow for the reasons and in accordance with the provisions
set forth in this Section 8.5, then: (i) this Agreement shall automatically
terminate (other than those provisions which expressly provide that they survive
any termination of this Agreement); (ii) Escrow Agent shall cause the Deposit to
be paid to Buyer, subject to the terms of Exhibit H attached hereto; and
(iii) Seller and Buyer shall execute such escrow cancellation instructions as
may be necessary to effectuate the cancellation of the Escrow as may be required
by Escrow Agent. Any Escrow cancellation charges shall be borne equally by
Seller and Buyer.

Section 8.6 Failure of Conditions to Closing; Default by Seller or Buyer. In the
event either Seller or Buyer defaults in the performance of any of their
respective obligations to be performed prior to the Closing, other than in the
case of Buyer’s termination pursuant to Sections 4.2 or 8.5(a) hereof, and other
than in the case of Seller’s termination pursuant to Section 8.5(b) hereof, then
the non-breaching party may elect the applicable remedies set forth in this
Section 8.6, which remedies shall constitute the sole and exclusive remedies of
the non-breaching party with respect to a default by the other party under this
Agreement.

 

31



--------------------------------------------------------------------------------

(a) Remedies of Buyer. In the event Buyer is the non-breaching party, as its
sole and exclusive remedy, Buyer may elect to: (i) terminate this Agreement and
the Escrow by giving Seller written notice describing Seller’s default and
setting forth Buyer’s election to immediately terminate this Agreement and the
Escrow; or (ii) pursue the equitable remedy of specific performance of this
Agreement. In the event Buyer elects to terminate this Agreement and the Escrow
pursuant to this Section 8.6(a)(i) hereof, then Escrow Agent shall cause the
Deposit to be paid to Buyer subject to the terms of Exhibit H attached hereto.

(b) Remedies of Seller. In the event Seller is the non-breaching party, as
Seller’s sole and exclusive remedy, Seller may elect to terminate this Agreement
and the Escrow by giving Buyer written notice describing Buyer’s default and
setting forth Seller’s election to immediately terminate this Agreement and the
Escrow. In the event Seller elects to terminate this Agreement and the Escrow
pursuant to this Section 8.6(b), the sole and exclusive remedy of Seller for
Buyer’s failure to Close the purchase of the Property shall be to receive the
amount specified as liquidated damages pursuant to Section 8.6(c) hereof,
provided that nothing herein shall limit the indemnity, repair and other
obligations of Buyer pursuant to Section 4.1 under this Agreement and the
Transaction Documents.

(c) SELLER’S LIQUIDATED DAMAGES. IF BUYER FAILS TO COMPLETE THE PURCHASE OF THE
PROPERTY IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT (OTHER
THAN AS A RESULT OF BUYER’S ELECTION TO TERMINATE PURSUANT TO SECTIONS 4.2,
8.5(a) OR 8.6(a) HEREOF, AND OTHER THAN IN THE CASE OF SELLER’S TERMINATION
PURSUANT TO SECTION 8.5(b) HEREOF), BY REASON OF THE DEFAULT OF BUYER, SELLER
SHALL BE RELEASED FROM ITS OBLIGATION TO SELL THE PROPERTY TO BUYER. IN SUCH A
CASE, SELLER AND BUYER AGREE THAT IT WOULD BE DIFFICULT OR IMPOSSIBLE TO
DETERMINE THE AMOUNT OF DAMAGES OF SELLER AS A RESULT OF ANY SUCH BREACH BY
BUYER, AND, ACCORDINGLY, AS SELLER’S SOLE AND EXCLUSIVE REMEDY AT LAW OR IN
EQUITY (OTHER THAN AN ACTION TO ENFORCE THE PROVISIONS OF THIS AGREEMENT),
SELLER SHALL BE ENTITLED TO RECEIVE AND RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES
IN THE EVENT OF A DEFAULT BY BUYER FROM BUYER’S FAILURE TO CLOSE, AND THE
PAYMENT OF SUCH LIQUIDATED DAMAGES TO SELLER SHALL CONSTITUTE THE EXCLUSIVE
REMEDY OF SELLER ON ACCOUNT OF SUCH DEFAULT BY BUYER, PROVIDED THAT NOTHING
HEREIN SHALL LIMIT THE INDEMNITY, REPAIR AND OTHER OBLIGATIONS OF BUYER UNDER
THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS.

 

 

 

   

 

    SELLER’S INITIALS     BUYER’S INITIALS  

(d) Termination Provisions. In the event either Party elects to terminate this
Agreement and the Escrow for the reasons and in accordance with the provisions
set forth in this Section 8.6, then: (i) this Agreement will automatically
terminate (other than those provisions which expressly provide that they survive
any termination of this Agreement) without any further acts of either Seller or
Buyer; (ii) Seller and Buyer agree to execute such escrow

 

32



--------------------------------------------------------------------------------

cancellation instructions as may be necessary to effectuate the cancellation of
the Escrow as may be required by Escrow Agent, and (iii) Escrow Agent shall
cause the Initial Deposit to be distributed and paid in accordance with the
provisions of this Agreement subject to the terms of Exhibit H attached hereto.
The breaching party hereunder shall pay any and all escrow costs incurred in
connection herewith.

(e) Survival. The provisions of this Article 8 shall survive the Closing or any
termination of this Agreement.

ARTICLE 9

REPRESENTATIONS AND WARRANTIES OF SELLER

In addition to the representations, warranties and covenants of Seller contained
elsewhere in this Agreement, Seller hereby makes the following representations
and warranties set forth in this Article 9, and it is a condition of Closing
that they shall be true and correct in all material respects as of the Closing
Date, provided that all representations and warranties of Seller in this
Agreement are subject to and amended by the disclosures, if any, in Schedule 3.0
attached to this Agreement. In the event that during the Investigation Period,
Seller learns, or has reason to believe, that any of the following
representations and warranties may not be true in all material respects, then
Seller shall give notice thereof to Buyer. In such an event, Buyer’s sole and
exclusive remedy shall be: (a) to terminate this Agreement and the Escrow in
accordance with the procedures set forth in Section 4.2 hereof; or (b) to elect
to purchase and acquire the Property upon the terms and conditions set forth in
this Agreement, subject to the matters which caused the representations and
warranties not to be true in all material respects and such representations and
warranties shall be automatically modified to such extent and Seller shall have
no liability for the same. In the event that subsequent to the Investigation
Period, Seller learns, or has reason to believe, that any of the following
representations and warranties may not be true in all material respects, Seller
shall give notice thereof to Buyer. In such event, Buyer’s sole and exclusive
remedy shall be: (i) to terminate this Agreement and the Escrow in accordance
with the provisions of Section 8.5(a) hereof; or (ii) to elect to purchase and
acquire the Property upon the terms and conditions set forth in this Agreement,
subject to the matters which causes the representations and warranties not to be
true in all material respects, and such representations and warranties shall be
automatically modified to such extent and Seller shall have no liability for the
same.

Section 9.1 Organization, Power and Authority. Seller is a limited liability
company duly organized and validly existing under the laws of the State of North
Carolina. Seller has all requisite power and authority to own the Property, to
execute and deliver this Agreement and the Transaction Documents to which Seller
is a party, and to perform its obligations hereunder and thereunder and effect
the transactions contemplated hereby and thereby. All requisite limited
liability company action has been or will be taken to authorize and approve the
execution, delivery and performance by Seller of this Agreement and the
Transaction Documents to which Seller is a party.

Section 9.2 No Conflicts. The execution, delivery and performance by Seller of
this Agreement and the Transaction Documents to which Seller is a party, and the
consummation of the transactions contemplated hereby and thereby, will not:
(a) violate any provision of the

 

33



--------------------------------------------------------------------------------

organizational documents of Seller; (b) violate, conflict with or result in a
breach of or default under any term or provision of any contract or agreement to
which Seller is a party or by or to which Seller or any of its assets or
properties are or may be bound or subject; or (c) violate any order, judgment,
injunction, award or decree of any court or arbitration body, or any
governmental, administrative or regulatory authority, or any other body, by or
to which Seller or the Property are or may be bound or subject.

Section 9.3 Non-Foreign Status. Seller is not a “foreign person” as such term is
defined in Section 1445 of the Code.

Section 9.4 Litigation and Condemnation. Except as disclosed on Schedule “3.0,”
attached hereto and incorporated herein by reference, Seller has not received
written notice of and, to Seller’s Knowledge, there are no: (a) pending or
threatened claims, actions, suits, arbitrations, proceedings (including
Condemnation Proceedings) or investigations by or before any court or
arbitration body, any governmental, administrative or regulatory authority, or
any other body, against or affecting the Property or the transactions
contemplated by this Agreement; and (b) orders, judgments or decrees of any
court or arbitration body, any governmental, administrative or regulatory
authority, or any other body, against or affecting the Property or the
transactions contemplated by this Agreement.

Section 9.5 Mechanic’s Liens. There are no fees, dues or other charges which are
due from and unpaid by Seller in connection with the construction of or any
repairs to the Real Property. There are no pending or to Seller’s Knowledge
threatened claims which may or could ripen with the passage of time into a
mechanic’s lien upon the Real Property as the result of any contract, agreement
or work performed on the Real Property by or at the direction of Seller.

Section 9.6 Leases. The rent roll, which is included as part of Seller’s
Deliveries, is a true, correct and complete list of the Leases and Tenants. The
rent roll describes, with respect to each Lease, the amount of any advance or
prepaid rentals which have not accrued. All of the information on the rent roll,
including the description of the space, the rent payable by Tenants, the terms
and options to renew, and the Security Deposits, also is true in all materials
respects. The Leases provided to Buyer pursuant to Section 4.1(a) hereof are
true and correct copies thereof and include any amendments or modifications
thereto. Seller is the “Landlord” or “Lessor” under the Leases and has full
power and authority to assign the same to Buyer. Seller has not received written
notice of any uncured event of default with respect to the performance of any of
its obligations under the Leases. Each of the Leases is in full force and effect
and to Seller’s Knowledge there is no monetary or non-monetary default under any
Lease by either the landlord or the tenant thereunder except as disclosed on the
rent roll, nor, to Seller’s Knowledge, has an event occurred which with the
giving of notice or the passage of time or both would result in a default
thereunder by either the landlord or the tenant thereunder. To Seller’s
Knowledge, no valid claims or rights of offset exist with respect to the Leases.
To Seller’s Knowledge, there is no intention or indication of intention by any
Tenant to terminate its Lease or to limit, amend or alter its Lease or its use
or occupancy, except as disclosed on Schedule “3.0,” attached hereto. Seller has
not previously assigned, pledged, transferred, hypothecated or conveyed the
Leases or any interest therein except in financing transactions. All of the work
(including all tenant improvements) to be constructed and installed by the
landlord in the leased premises pursuant to the Leases executed on or before
August 1, 2010 is complete and fully paid for and/or will be

 

34



--------------------------------------------------------------------------------

complete and fully paid for on or before the Closing, or if not complete, as may
be the case with respect to Chevy’s Fresh Mex Lease, will be completed by Seller
at its cost after Closing. Buyer agrees to allow access to the Property to allow
Seller to complete any such incomplete work after Closing, and to otherwise
cooperate as reasonably necessary to enable Seller to complete such work.

In addition, Buyer agrees to reasonably cooperate with Seller, at no cost or
liability to Buyer, to allow Seller reasonable access to the Property after
Closing, during normal business hours following reasonable prior notice to
Buyer, as may be necessary for Seller to take any actions reasonably necessary
to satisfy and obtain the release of all bonds, guarantees, work agreements and
other obligations of the Seller posted or made with governmental authorities in
connection with the development and construction of the Property, and to satisfy
and perform all obligations of Seller under this Agreement. Seller agrees to
indemnify, defend and hold harmless Buyer and Buyer’s members, managers,
partners, officers, directors, shareholders, employees, agents, representatives,
invitees, successors and assigns, from and against any and all causes of action,
damages, losses, demands, judgments, liens, claims, costs, and expenses
(including reasonable attorney’s fees and court costs) which arise or occur in
connection with Seller’s activities on the Real Property after Closing, provided
that under no circumstances shall Seller be liable or otherwise responsible for
loss or damage: (i) caused by the acts or omissions of Buyer or its employees,
agents, contractors, tenants, successors or assigns; or (ii) to the extent
covered by Buyer’s insurance. Seller and any contractors of Seller that access
the Property after Closing pursuant to this Section 9.6 shall maintain, with a
company or companies lawfully authorized to do business in Maryland, commercial
general liability insurance and workers compensation insurance, the liability
policy to name Buyer as an additional insured thereto. Such liability insurance
shall be written for not less than $1,000,000.00 per occurrence.

Section 9.7 Contracts and Assumed Contracts. The Assumed Contracts, if any, are
in full force and effect, and to Seller’s Knowledge no event has occurred which
with the giving of notice or the passage of time or both would result in a
default thereunder.

Section 9.8 Construction and Condition of Improvements. To Seller’s Knowledge,
all of the Improvements have been constructed and installed in substantial
accordance with applicable codes, laws, ordinances, rules, regulations, permits
and approvals and have been completed in a professional and workmanlike manner
and are in good operating condition and repair.

Section 9.9 Financial Statements; Books and Records. Each of the financial
statements provided to Buyer pursuant to Section 4.1(a) hereof: (i) is in accord
with the Books and Records of Seller in all material respects; (ii) presents
fairly and accurately the results of operations for the respective periods
covered thereby; and (iii) is prepared in accordance with United States income
tax principles.

Section 9.10 Compliance with Laws. To Seller’s Knowledge, Seller has complied,
and is currently in compliance in all material respects with, all federal, state
and local laws, regulations and ordinances applicable to the development,
ownership, operation, maintenance and management of the Property. To Seller’s
Knowledge, the Real Property, in all material respects, is in compliance with
all applicable laws, ordinances, rules and regulations, and Seller has not
received any written notice of a violation of any such laws, rules or
regulations.

 

35



--------------------------------------------------------------------------------

Section 9.11 Environmental Matters. To Seller’s Knowledge, and except as may
otherwise be disclosed in the reports listed on Schedule “2.0,” attached hereto
and incorporated herein by reference and the Phase I obtained by Buyer: (i) the
Improvements are free from Hazardous Materials in violation of Environmental
Laws; (ii) the soil, surface water and ground water of, under, on or around the
Real Property are free from Hazardous Materials in violation of Environmental
Laws; (iii) the Real Property has never been used for or in connection with the
manufacture, refinement, treatment, storage, generation, transport or hauling of
any Hazardous Material in excess of levels permitted by applicable Environmental
Laws, nor has the Real Property been used for or in connection with the disposal
of any Hazardous Materials; (iv) the Real Property is now and at all times has
been in compliance with all Environmental Laws; and (v) no investigation,
administrative order, administrative order by consent, consent order, agreement,
litigation or settlement is proposed or in existence or threatened or
anticipated, with respect to or arising from the presence of any Hazardous
Materials or the transport of any Hazardous Materials with respect to the Real
Property.

Section 9.12 Prohibited Persons and Transactions. To Seller’s Knowledge, neither
Seller, nor any of its affiliates, nor any of their respective members, and none
of their respective officers or directors is, nor prior to Closing, or the
earlier termination of this Agreement, will they become, a person or entity with
whom U.S. persons or entities are restricted from doing business under the
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those name on OFAC’s Specially Designated Blocked
Persons List) or under any U.S. statute, executive order (including the
September 24, 2011, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit or Support Terrorism),
or other governmental action and is not, and prior to Closing or the earlier
termination of this Agreement will not, engage in any dealings or transactions
with or be otherwise associated with such persons or entities.

Section 9.13 Integrity of Documents. To Seller’s Knowledge, Seller has furnished
to Buyer all material items constituting Seller’s Deliveries.

Section 9.14 Option to Purchase/Right of First Refusal. Seller has not
previously granted any option to purchase the Property or any right of first
refusal with respect to the Property that remains in effect, and, to Seller’s
Knowledge, no such options to purchase or rights of first refusal with respect
to the Property are in existence.

Section 9.15 Survival; As Is Sale. Notwithstanding any provision herein to the
contrary, in the event that at or prior to Closing Buyer is actually aware of
the untruthfulness or material inaccuracy of any of the Seller’s representations
and warranties made hereunder, and Buyer proceeds with the Closing, Buyer shall
be estopped from claiming a breach of such representation or warranty following
Closing. The representations and warranties of Seller set forth in Sections 9.1,
9.2 and 9.12 shall survive the Closing indefinitely and the representations and
warranties of Seller set forth in Sections 9.3 through 9.11, inclusive, and 9.13
and 9.14 shall survive Closing for a period of twelve (12) months from the
Closing Date, at which point Buyer shall have no further remedies unless suit
has been filed by Buyer prior to the expiration of that period. Under no
circumstances shall Seller, in connection with this Agreement or any Closing
document executed by Seller, be liable for punitive or exemplary damages.

 

36



--------------------------------------------------------------------------------

Section 9.16 Except for the representations and warranties expressly set forth
in this Agreement, the Property is being sold and conveyed “as is” and “with all
faults”, and Seller has not made, does not make, and hereby disclaims any and
all other representations and warranties, including without limitation
representations and warranties regarding or relating to the condition,
suitability for any particular purpose, susceptibility to flooding, value,
marketability, zoning, use and occupancy restrictions, compliance with
Environmental Laws, presence of Hazardous Materials, and all other legal
requirements. Buyer acknowledges that, except as expressly set forth in this
Agreement, no such representations or warranties have been made by Seller. The
terms and covenants of this Section 9.16 shall survive the Closing or any
termination of this Agreement.

ARTICLE 10

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby makes the following representations and warranties, each of which
representation and warranty is: (a) material and being relied upon by Seller;
and (b) true, complete and not misleading in all material respects as of the
date hereof and as of the Closing.

Section 10.1 Organization, Power and Authority. Buyer is a limited partnership
duly organized and validly existing under the laws of the State of Delaware and
is or will be qualified to conduct business in the State of Maryland as of the
Closing. Buyer has all requisite power and authority to execute and deliver this
Agreement and the Transaction Documents to which Buyer is a party, and to
perform its obligations hereunder and thereunder and to effect the transactions
contemplated hereby and thereby. All requisite corporate or other action has
been taken to authorize and approve the execution, delivery and performance by
Buyer of this Agreement and the Transaction Documents to which Buyer is a party.

Section 10.2 No Conflicts. The execution, delivery and performance by Buyer of
this Agreement and the Transaction Documents to which Buyer is a party, and the
consummation of the transactions contemplated hereby and thereby, will not:
(a) violate any provision of Buyer’s organization documents; (b) violate,
conflict with or result in a breach of or default under any term or provision of
any contract or agreement to which Buyer is a party or by or to which Buyer or
any of its assets or properties are or may be bound or subject; or (c) violate
any order, judgment, injunction, award or decree of any court or arbitration
body, or any governmental, administrative or regulatory authority, or any other
body, by or to which Buyer is or may be bound or subject.

Section 10.3 Survival. The representations and warranties of Buyer set forth in
this Agreement, as well as the right and the ability of Seller to enforce them
and/or seek damages for their breach, shall survive the Closing.

 

37



--------------------------------------------------------------------------------

ARTICLE 11

COSTS, EXPENSES AND PRORATIONS

Section 11.1 Costs and Expenses.

(a) Seller. If Closing occurs, Seller shall pay at Closing: (i) one-half
( 1/2) of all recording costs, documentary transfer taxes, deed stamps and
similar costs, fees and expenses payable in connection with the recordation of
Seller’s Deed; (ii) up to Fifty Thousand Six Hundred Seventy-Four Dollars
($50,674.00) of the cost of the premium for the ALTA Extended Coverage Policy
(Buyer to pay all other title insurance costs); (iii) one-half ( 1/2) of Escrow
Agent’s reasonable fees and costs for the Escrow; (iv) Seller’s share of
prorations; and (v) Seller’s attorneys’ fees.

(b) Buyer. Buyer shall pay: (i) one-half ( 1/2) of all recording costs,
documentary transfer taxes, deed stamps and similar costs, fees and expenses
payable in connection with the recordation of Seller’s Deed; (ii) all costs of
the ALTA Extended Coverage Policy, and all other title insurance costs, in
excess of the amount payable by Seller as provided above; (iii) one-half
( 1/2) of Escrow Agent’s reasonable fees and costs for the Escrow; (iii) Buyer’s
share of prorations; and (iv) Buyer’s attorneys’ fees and all costs of Buyer’s
investigations and other preparations for Closing.

Section 11.2 Prorations, Costs and Expenses.

(a) Prorations and Adjustments. The following adjustments and prorations shall
be made as of 12:01 a.m. on the Closing Date (“Proration Date”), as though Buyer
held title to the Property throughout the entire day in which the Closing
occurs. Such adjustments and prorations shall be made on the basis of: (i) a
365-day year with respect to Taxes as provided in Section 11.2(a)(iii) hereof;
and/or (ii) the number of days in the calendar month in which the Closing Date
occurs with respect to Revenues and Operating Expenses as provided in Sections
11.2(a)(i) and (ii), respectively, hereof, subject to the following provisions:

(i) Revenues. All rentals, receipts and other revenues (including, but not
limited to, reimbursements for Property Expenses, common area maintenance, real
and personal property taxes, insurance and other operating expense
reimbursements, if applicable, but excluding percentage rent, if applicable)
(collectively, the “Revenues”), received by Seller as of the Closing, but which
are properly allocable to the period after the Proration Date, shall be credited
to Buyer at the Closing. To the extent there are any Revenues owing to Seller as
of the Closing which relate to periods of time prior to the Proration Date, but
which have not actually been collected by Seller as of the Closing (“Delinquent
Revenues”), Buyer shall not be obligated to pay to Seller (or give Seller a
credit for), the amount of such Delinquent Revenues on the Closing. All Revenues
which are received by Seller or Buyer subsequent to the Closing Date shall be
applied: first, to amounts due to Buyer; and second, to Delinquent Revenues due
to Seller. Seller and Buyer hereby agree to promptly remit to the other the
amount of any Revenues received and owing to each other pursuant to the
provisions of this Section 11.2(a)(i). Notwithstanding any provision in this
Section 11.2 to the contrary, Seller retains its rights to recover Delinquent
Revenues, including, without limitation, the right to collect (without eviction)
the same from the Tenants and/or third parties responsible for payment of such
Delinquent Revenues.

(ii) Operating Expenses. All costs, fees and expenses (other than Taxes)
relating to the operation, management and repair of the Property, excluding
Leasing Commissions and Tenant Inducement Costs (collectively, the “Operating
Expenses”), shall be prorated between Seller and Buyer at the Closing as of the
Proration Date.

 

38



--------------------------------------------------------------------------------

(iii) Real and Personal Property Taxes. (A) All general and special real and
personal property taxes and assessments (collectively, the “Taxes”), based on
the regular tax bill for the current fiscal year (or, if such tax bill has not
been issued as of the date of the Closing, the regular tax bill for the fiscal
year preceding the current fiscal year) shall be prorated between Seller and
Buyer at the Closing as of the Proration Date. Without limiting the foregoing,
any and all accrued and unpaid supplemental or special real property taxes or
assessments that relate to any time period prior to the Proration Date shall be
the responsibility of Seller and, if not paid prior to or at Closing, shall be
credited to the Buyer at Closing, and any and all supplemental or special real
property taxes or assessments that relate to any time period on or after the
Proration Date shall be the responsibility of Buyer and if paid by Seller prior
to or at Closing, shall be credited to Seller at Closing. Without limiting the
foregoing, in the event any supplemental or special real property taxes or
assessments are levied prior to Closing, but are due and payable in one or more
installments subsequent to the Closing, such supplemental or special real
property taxes or assessments shall be allocated on a pro rata basis over the
applicable payment period in question and prorated between Seller and Buyer as
of the Proration Date. Notwithstanding any of the terms and conditions to the
contrary contained in this Section 11.2(a)(iii), in the event any such Taxes are
paid for directly by the Tenants to the applicable taxing authorities, or are
paid to Landlord on an annual basis, such Taxes shall be not prorated between
Seller or Buyer; provided, however, (i) if any such Taxes are paid by Seller at
or prior to Closing, they (along with any reimbursement payments from the
relevant Tenants) shall be pro rated with Buyer to pay its share (or receive its
share of any reimbursement payments from the relevant Tenants, as applicable)
based on the portion of the tax period after Closing and Seller to retain (or
receive from Buyer if the Tenant makes payment to Buyer) a share of such
reimbursement payments by Tenants based on the portion of the tax period prior
to Closing, (ii) in the event any such Tenant that pays Taxes to the Landlord
under its Lease annually pays Seller for such Taxes after the Closing, Seller
shall remit Buyer’s proportionate share of any such reimbursement payment to
Buyer within ten (10) Business Days after Seller’s receipt of the same based on
the portion of the tax period after Closing; and (iii) in the event any such
Tenant that pays Taxes to the Landlord under its Lease annually fails to timely
pay to Landlord any Taxes which relate to the time period prior to Closing,
Seller shall be obligated to pay the amount of such Taxes for the period prior
to Closing to Buyer within ten (10) Business Days after Seller’s receipt of
written notice from Buyer, provided that Buyer shall first make commercially
reasonable efforts to collect the amount due from the Tenant (and shall refund
the amount paid by Seller to the extent Tenant makes payment after payment by
the Seller).

(iv) Percentage Rent. Any percentage rent payable under each Lease for the year
in which the Closing occurs shall be prorated between Seller and Buyer as of the
Proration Date. Seller and Buyer acknowledge that sufficient information to
enable Seller and Buyer to prorate percentage rent will not be available as of
the Closing. Accordingly, the proration contemplated in this Section 11.2(a)(iv)
shall be conducted subsequent to the Closing pursuant to Section 11.2(d) hereof.

 

39



--------------------------------------------------------------------------------

(v) Assumed Contracts. All Operating Expenses accruing under, arising out of or
relating to any of the Assumed Contracts shall be prorated between Seller and
Buyer at the Closing as of the Proration Date.

(b) Property Expense Pass-Throughs. If the Leases require the Tenants to
reimburse Seller for Operating Expenses and/or Taxes (collectively, the
“Property Expenses”), in the event such Property Expenses are reconciled under
the terms of the Leases at the end of the calendar year in which the Closing
takes place, to reflect the actual Property Expenses incurred for the calendar
year, such calendar year shall be deemed to constitute the “Reconciliation
Period” for purposes of this Agreement and the following provisions shall apply:

(i) On or before the Closing, Seller shall be responsible for computing and
comparing on a Tenant-by-Tenant basis and delivering to Buyer a written
statement setting forth: (A) the amount of Property Expenses incurred and
actually paid by Seller with respect to the Reconciliation Period; and (B) the
amount of Property Expenses actually received by Seller from the Tenants and/or
third parties under the Leases with respect to the Reconciliation Period.

(ii) Within sixty (60) Calendar Days following the expiration of the first
Reconciliation Period, Buyer shall compute the actual Property Expenses incurred
and paid by Seller and Buyer and the actual Property Expenses reimbursed (or not
reimbursed) by the Tenants and/or third parties to Seller and/or Buyer with
respect to the Reconciliation Period (“Property Expense Reconciliation”).
Following the completion of the Property Expense Reconciliation, Buyer shall
submit the same to Seller for Seller’s review and approval, which approval shall
not be unreasonably withheld or delayed. In the event Seller fails to approve or
disapprove of the Property Expense Reconciliation within ten (10) Business Days
following the receipt of the same, such Property Expense Reconciliation shall be
deemed approved by Seller. Following the approval (or deemed approval) by Seller
of the Property Expense Reconciliation, Buyer shall forward the Property Expense
Reconciliation to the applicable Tenants. Buyer hereby covenants to use
reasonable efforts to enforce the provisions of the Leases which require the
Tenants and/or third parties to reimburse the landlord for Property Expenses
with respect to the Reconciliation Period. To the extent Buyer or Seller
receives any such Property Expense reimbursement payments with respect to the
Reconciliation Period, the same shall constitute Revenues and shall be paid to
Seller or Buyer in the manner contemplated in Section 11.2(a)(i) hereof.

(iii) Following the completion of the Property Expense Reconciliation, if the
Property Expenses incurred and paid by Seller for that portion of the
Reconciliation Period in question preceding the Closing exceed the reimbursed
Property Expenses actually received by Seller from the Tenants and/or third
parties under the Leases with respect to the Reconciliation Period (“Property
Expense Reimbursement Shortfall”), Buyer shall pay to Seller an amount equal to
such Property Expense Reimbursement Shortfall to the extent that Buyer shall
have collected and received such identifiable amounts from the Tenants and/or
third parties under the Leases. If the reimbursed Property Expenses received by
Seller from the Tenants under the Leases with respect to the Reconciliation
Period preceding the Closing exceed the Property Expenses incurred and paid by
Seller with respect to the Reconciliation Period (“Property Expense
Reimbursement Surplus”), then Seller shall pay an amount equal to such Property
Expense Reimbursement Surplus to Buyer within ten (10) Business Days after
Seller’s receipt of

 

40



--------------------------------------------------------------------------------

the Property Expense Reconciliation. Upon Seller’s payment to Buyer of any such
Property Expense Reimbursement Surplus, Buyer shall be obligated to reimburse or
credit the Tenants for such Property Expense Reimbursement Surplus as required
under their respective Leases.

(iv) Seller and Buyer hereby agree to reasonably cooperate with each other in
connection with any disputes or claims by Tenants concerning the calculation of
Property Expenses during the Reconciliation Period.

(c) Security Deposits; Leasing Commissions and Tenant Inducement Costs. Except
as provided below, all unpaid Leasing Commissions, unpaid Tenant Inducements
Costs and Security Deposits under the Leases entered into by Seller on or before
August 1, 2010 (other than any letters of credit, which shall be assigned to
Buyer) shall be credited to Buyer at the Closing.

Notwithstanding the foregoing, for purposes of this Section 11.2(c), to the
extent the Lease entered into with respect to the Tenant “Chevy’s” includes any
unexpired free rent or unexpired rent holiday as of the Closing, only with
respect to such Tenant “Chevy’s,” only one-half (1/2) of any unexpired free rent
or unexpired rent holiday, together with the full amount of any other Tenant
Inducement Costs provided for under such Lease, shall be included in the term
“Tenant Inducement Costs” for purposes of this Section 11.2(c).

Furthermore, for purposes of this Section 11.2(c), for any Lease entered into by
Seller after August 1, 2010 and prior to the Effective Date and any New Lease
entered into by Seller after the Effective Date pursuant to Section 5.1(c)
hereof, provided such Lease or New Lease, as applicable, was approved (or deemed
approved) by Buyer in accordance with the provisions of Section 4.1 and 5.1(c)
hereof: (i) Buyer shall not receive a credit at the Closing for any Leasing
Commissions or Tenant Inducement Costs with respect to such Lease or New Lease,
as applicable; and (ii) on the Closing, Buyer shall pay or reimburse Seller for
all out-of-pocket Leasing Commissions and Tenant Inducement Costs paid by Seller
with respect to such Lease or New Lease, as applicable, as of the Closing, and
shall be responsible for any such remaining Tenant Inducement Costs and Leasing
Commissions thereafter, this obligation to survive Closing.

(d) Final Accounting. Seller and Buyer acknowledge and agree that, on the
Closing Date, Seller and Buyer may not have sufficient information to conduct
and complete a final proration of all items subject to proration pursuant to
this Section 11.2. Accordingly, Seller and Buyer agree that, as soon as is
reasonably practicable after the Closing Date, Seller and Buyer shall make a
final accounting of all items relating to the Property to be prorated between
Seller and Buyer pursuant to this Section 11.2. In conjunction with the
performance of such final accounting, following a request from Seller, Buyer
shall provide Seller with copies of all monthly and other statements sent to the
Tenants itemizing amounts owing under the Leases by the Tenants (together with
copies of invoices, statements and other supporting documentation evidencing
such expenditures and tenant ledgers and related documentation evidencing how
Revenues were applied, all as reasonably requested by Seller). In the event it
is determined, pursuant to such final accounting, that any amounts are due and
owing by Seller to Buyer, then Seller shall cause such amounts to be paid to
Buyer within ten (10) Calendar Days after such final accounting is completed. In
the event it is determined, pursuant to such final accounting,

 

41



--------------------------------------------------------------------------------

that any amounts are due and owing by Buyer to Seller, then Buyer shall cause
such amounts to be paid to Seller within ten (10) Calendar Days after such final
accounting is completed. All unpaid amounts shall accrue interest at (a) the
rate of eight percent (8%) per annum; or (b) the highest rate permitted by law,
whichever is less, from the day such amounts are due until the day such amounts
are paid in full.

ARTICLE 12

ACTIONS TO BE TAKEN AT THE CLOSING

Section 12.1 Actions by Escrow Agent. In connection with the Closing, Escrow
Agent shall take the following actions:

(a) Recording. Escrow Agent shall cause the following documents to be recorded
in the Official Records of Prince George’s County, State of Maryland, in the
order set forth below, and obtain a conformed copy thereof for distribution to
Seller and Buyer:

(i) Seller’s Deed (with documentary transfer tax information to be affixed after
recording).

(b) Title Policy. Escrow Agent shall direct Title Insurer to issue the Title
Policy to Buyer.

(c) Distribution of Funds. Escrow Agent shall disburse all funds deposited with
Escrow Agent by Buyer in payment of the Purchase Price as follows:

(i) Deduct, pay and satisfy all items chargeable to the account of Seller
pursuant to Section 11.1 hereof.

(ii) Deduct, pay and satisfy all Monetary Obligations against the Real Property
in accordance with Seller’s written instructions.

(iii) If, as a result of the prorations and credits pursuant to Article 11
hereof, amounts are to be charged to the account of Seller, deduct the net
amount of such charges.

(iv) Disburse the remaining balance of the Purchase Price to Seller promptly
upon the Closing.

All disbursements by Escrow Agent shall be by wire transfer to the designated
account of the receiving party or shall be by certified or cashier’s check of
Escrow Agent, as may be directed by Seller.

(d) Distribution of Documents to Seller. Disburse to Seller: (i) counterpart
originals of each of the non-recordable Transaction Documents; (ii) a conformed
copy of each of the recordable Transaction Documents, including, without
limitation, Seller’s Deed; and (iii) any other documents deposited into Escrow
by Seller.

 

42



--------------------------------------------------------------------------------

(e) Distribution of Documents to Buyer. Disburse to Buyer: (i) counterpart
originals of each of the non-recordable Transaction Documents; (ii) a conformed
copy of each of the recordable Transaction Documents; and (iii) any other
documents deposited into Escrow by Buyer.

ARTICLE 13

BROKERS

Upon the Closing, and only in the event of the Closing, Seller shall pay to
Seller’s Broker a commission through Escrow at the Closing pursuant to and in
accordance with the separate agreement by and between Seller and Seller’s Broker
(“Seller’s Broker’s Commission”). Except as described in this Article 13, Seller
and Buyer hereby represent and warrant to each other that the warranting party
has not entered into nor will such warranting party enter into any agreement,
arrangement or understanding with any other person or entity which will result
in the obligation of the other party to pay any finder’s fee, commission or
similar payment in connection with the transactions contemplated by this
Agreement. Seller and Buyer hereby agree to and shall indemnify, defend and hold
harmless the other from and against any and all claims, costs, damages and/or
liabilities arising from the breach of the foregoing representation by either
Seller or Buyer, as the case may be.

ARTICLE 14

INTENTIONALLY DELETED

ARTICLE 15

INDEMNIFICATION

Section 15.1 Indemnification by Seller. Seller hereby agrees to and shall
indemnify, defend and hold harmless Buyer, its officers, directors,
shareholders, agents, employees, successors and assigns (collectively, the
“Indemnitees”), from and against any and all claims, liabilities, causes of
action, losses, costs, damages, reasonable attorneys’ fees, judgments or
expenses (“Losses”), arising out of, or relating to: (a) the breach by Seller of
any of the representations or warranties made by Seller in this Agreement that
is first discovered by Buyer after Closing; and (b) any third party tort claim
for personal injury and/or property damage occurring prior to Closing and
arising out of or relating to Seller’s previous ownership, management and/or
operation of the Property. Notwithstanding the foregoing, Losses shall not
include consequential damages, and Seller’s indemnity shall not apply to any
torts, events, situations, occurrences, incidents or activities arising out of
or resulting from the performance of Buyer’s investigations of the Property or
other due diligence.

Section 15.2 Notice and Opportunity to Defend.

(a) Notice of Asserted Liability. Following the receipt by one or more of the
Indemnitees of written notice of any claims, liabilities, causes of action or
any other circumstances that would give rise to a claim for indemnification
pursuant to Section 15.1 of this Agreement (“Asserted Liability”), Indemnitees
shall give written notice thereof to Seller (“Claims Notice”).

 

43



--------------------------------------------------------------------------------

Following the receipt of a Claims Notice, and without in any way limiting or
reducing the obligations of Seller pursuant to Section 15.1 hereof, Seller
shall, unless it reasonably disputes by written notice to Buyer the assertion by
the Indemnitee(s) that the matter described in the Claims Notice gives rise to a
claim for indemnification pursuant to Section 15.1 of this Agreement, defend
and/or satisfy such Asserted Liability at Seller’s cost and Buyer shall
reasonably cooperate (and cause all Indemnitees to reasonably cooperate) in the
Seller’s defense, compromise and satisfaction of such Asserted Liability,
provided Buyer shall not be obligated to incur any costs or expenses. Except as
provided in Section 15.1(b) below, Seller shall have no obligation to pay
attorneys’ fees or other defense costs incurred by Buyer, at Buyer’s election,
and Seller shall have the exclusive right to compromise such Asserted Liability.

(b) Failure to Defend. Without in any way limiting or reducing the obligations
of Seller pursuant to Section 15.1 or Section 15.2(a) hereof, in the event
Seller fails to utilize commercially reasonably efforts to defend and/or satisfy
such Asserted Liability for which Seller is responsible hereunder, then, in such
a case, Indemnitees may elect to defend (by their own counsel), compromise
and/or satisfy any Asserted Liability. Without in any way limiting or reducing
the obligations of Seller pursuant to Section 15.1 or Section 15.2(a) hereof, if
Indemnitees elect to defend (by their own counsel), compromise and/or satisfy
such Asserted Liability pursuant to this Section 15.2(b), Indemnitees shall
notify Seller of Indemnitees’ intent to do so, and Seller shall cooperate in the
defense, compromise and satisfaction of such Asserted Liability. All reasonable
costs, fees and expenses incurred in connection with the defense, compromise and
satisfaction of any such Asserted Liability shall be borne by and shall be the
responsibility of Seller. Furthermore, and without limiting the obligations of
Seller pursuant to Section 15.1 or Section 15.2(a) hereof, Seller shall
reimburse Indemnitees for all Losses incurred by Indemnitees in connection with
any such Asserted Liability for which Seller is responsible hereunder.

(c) Timing for Payment. In the event Indemnitees incur any Losses which were not
otherwise paid or satisfied by Seller pursuant to this Agreement, Indemnitees
shall deliver written notice to Seller advising Seller that Indemnitees have
incurred such Losses (“Notice of Loss”). The Notice of Loss shall include an
itemization of all of the Losses which Seller is required to pay pursuant to and
in accordance with the terms and provisions of this Agreement. Within thirty
(30) calendar days after the date of receipt by Seller of a Notice of Loss,
Seller shall, unless Seller reasonably disputes by written notice to Buyer the
assertion that Seller is responsible for such Losses pursuant to Section 15.1 of
this Agreement, pay to Indemnitees the aggregate amount of the Losses described
in such Notice of Loss for which Seller is responsible hereunder. In the event
Seller fails to timely pay to Indemnitees the aggregate amount of such Losses,
any and all unpaid amounts ultimately found to be the responsibility of Seller
hereunder shall bear interest at the lesser of: (a) eight percent (8%) per
annum; or (b) the maximum rate of interest allowable under applicable law, which
interest, in either case, shall be deemed to accrue effective as of the date
such payment was originally due.

(d) Other Terms. The indemnification obligations of Seller under this Article 15
shall be the sole remedy of the Buyer and the other Indemnitees with respect to
any breach of the representations and warranties of Seller set forth in this
Agreement. The maximum aggregate liability of Seller for indemnification
obligations for breaches of representations or warranties shall be
$5,000,000.00. All Losses recoverable by any Indemnitee shall be net of

 

44



--------------------------------------------------------------------------------

insurance proceeds and recoveries from third parties received by such
Indemnitee. If such damages are covered by insurance held by an Indemnitee or
subject to other third party recoveries benefitting an Indemnitee, the
Indemnitee shall use all reasonable efforts to recover the amount of coverage or
claim from the insurer or third party. Each Indemnitee shall, as a condition to
Seller’s obligations hereunder, take all reasonable steps to mitigate all
indemnifiable Losses upon and after becoming aware of any event that could
reasonably be expected to give rise to any Losses that are indemnifiable
hereunder; provided, however, that any reasonable costs, fees and expenses
incurred by an Indemnitee in connection with the foregoing shall be Losses for
purposes of this Article 15, and provided further that such mitigation efforts
shall not include any obligation on the part of any Indemnitee to retain legal
counsel. The provisions of this Article 15 shall survive the Closing for a
period of twelve (12) months, at which point neither Buyer nor the other
Indemnitees shall have any further remedies under this Article 15 except with
respect to any Asserted Liability set forth in a Claims Notice delivered to
Seller within such twelve (12) month period.

ARTICLE 16

MISCELLANEOUS

Section 16.1 Assignment. No assignment of this Agreement or Buyer’s rights or
obligations hereunder shall be made by Buyer without first having obtained
Seller’s written approval of any such assignment, which approval may be granted
or withheld in the sole and absolute discretion of Seller. Notwithstanding the
foregoing, Buyer may assign this Agreement to either: (a) an affiliate of Buyer;
or (b) to a limited partnership, limited liability company or corporation in
which Buyer or one or more of its affiliates holds an equity interest, in either
case without the prior written consent of Seller. With respect to any assignment
by Buyer, whether or not Seller’s consent is required, the assignment shall not
relieve Buyer of liability for the performance of Buyer’s duties and obligations
under this Agreement, the assignee must assume Buyer’s obligations hereunder in
writing, and Buyer shall deliver to Seller at least three (3) Business Days
prior to Closing a copy of the fully executed assignment and assumption
agreement.

Section 16.2 Notices. Any tender, delivery, notice, demand or other
communication (“Notice”) required or permitted under this Agreement shall be in
writing, and shall be personally delivered or sent by registered or certified
mail, postage prepaid, return receipt requested, overnight mailed, delivered or
sent by telefacsimile machine capable of confirming transmission and receipt,
and shall be deemed delivered, given and received upon the earlier of: (a) if
personally served, the date of delivery to the person to receive such notice;
(b) if given by telefacsimile, when sent, provided the telefacsimile machine
confirms transmission and receipt; and (c) if sent by registered or certified
mail, four (4) Business Days after the date of posting by the United States
Postal Service; or (d) if sent by Federal Express or other comparable overnight
delivery service, when delivered, as documented by the service’s delivery
records, all in accordance with the following:

 

  (i) Seller’s Address. If to Seller, at the following address:

Faison-Brandywine, LLC

121 West Trade Street, 27th Floor

 

45



--------------------------------------------------------------------------------

Charlotte, North Carolina 28202

Attention: David C. Lampke

Telephone: (704) 972-2519

Facsimile: (704) 972-2680

With a copy to:

Chris Loeb, Esq.

Robinson, Bradshaw & Hinson, P.A.

101 North Tryon Street, Suite 1900

Charlotte, North Carolina 28246

Telephone: (704) 377-8343

Facsimile: (704) 373-3943

 

  (ii) Buyer’s Address. If to Buyer, at the following address:

Excel Trust, L.P.

801 North 500 West, Suite 201

West Bountiful, Utah 84010

Attention: Mark T. Burton

Telephone (801) 294-2400

Facsimile (801) 294-7479

With a copy to:

Van A. Tengberg, Esq.

Kelly C. Spicher, Esq.

Foley & Lardner LLP

402 West Broadway, Suite 2100

San Diego, California 92101-3542

Telephone: (619) 685-6408

Facsimile: (619) 234-3510

Section 16.3 Entire Agreement. This Agreement, including the Exhibits and
Schedules referred to herein, constitutes the entire contract between the
Parties with respect to the subject matter covered by this Agreement. This
Agreement supersedes all previous representations, arrangements, agreements and
understandings by and among the Parties with respect to the subject matter
covered by this Agreement including, without limitation, all prior letters of
intent executed between Buyer and Seller, and any such representations,
arrangements, agreements and understandings are hereby canceled and terminated
in all respects. This Agreement may not be amended, changed or modified except
by a writing duly executed by both of the Parties hereto.

Section 16.4 Severability. If any provision of this Agreement, or any portion of
any such provision, is held to be unenforceable or invalid, the remaining
provisions and portions shall nevertheless be carried into effect.

 

46



--------------------------------------------------------------------------------

Section 16.5 Remedies. All rights and remedies of the Parties are separate and
cumulative, and no one of them, whether exercised or not, shall be deemed to be
to the exclusion of or to limit or prejudice any other legal or equitable rights
or remedies which the Parties may have, except as otherwise expressly limited
herein. Subject to the limitations or remedies imposed elsewhere in this
Agreement, .the Parties shall not be deemed to waive any of their rights or
remedies thereunder, unless such waiver is in writing and signed by the party to
be bound. No delay or omission on the part of either party in exercising any
right or remedy shall operate as a waiver of such right or remedy or any other
right or remedy. A waiver on any one occasion shall not be construed as a bar or
waiver of any right or remedy on any future occasion.

Section 16.6 Headings. The headings contained in this Agreement are for
convenience only and are not a part of this Agreement, and do not in any way
interpret, limit or amplify the scope, extent or intent of this Agreement, or
any of the provisions of this Agreement.

Section 16.7 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which together shall
constitute one and the same agreement.

Section 16.8 Attorneys’ Fees. In the event any litigation is instituted between
the Parties arising out of or relating to this Agreement, the Party in whose
favor judgment shall be entered shall be entitled to have and recover from the
non-prevailing Party all costs and expenses (including reasonable attorneys’
fees and court costs) incurred in such action and any appeal therefrom.

Section 16.9 Governing Law; Jurisdiction and Venue. This Agreement shall be
governed by and interpreted in accordance with the laws (other than that body of
law relating to conflicts of law) of the State of Maryland. The proper venue for
any claims, causes of action or other proceedings concerning this Agreement
shall be in the state and federal courts located in Maryland.

Section 16.10 No Third Party Beneficiary. This Agreement creates rights and
duties only between the Parties, and no third party is or shall be deemed to be
or shall have any rights as a third party beneficiary.

Section 16.11 Binding Effect. Subject to Section 16.1 hereof, this Agreement
shall be binding upon and shall inure to the benefit of the Parties and their
respective successors, assigns and legal and personal representatives.

Section 16.12 Time. Time is of the essence for the performance of each and every
obligation hereunder. Any reference to any time in this Agreement shall be a
reference to the current local time in Salt Lake City, Utah.

Section 16.13 Survivability. Except as otherwise provided in this Agreement to
the contrary, the covenants and obligations of the Parties to this Agreement
shall survive the Closing indefinitely.

Section 16.14 Seller’s 1031 Exchange. Buyer acknowledges that Seller may engage
in a tax deferred exchange (“Seller’s Exchange”) pursuant to Section 1031 of the
Code. Without

 

47



--------------------------------------------------------------------------------

limiting the provisions of Section 16.1 hereof, in order to effect Seller’s
Exchange, Seller may assign its rights in, and delegate its duties under this
Agreement, as well as transfer the Property, to any exchange accommodator which
Seller shall determine. As an accommodation to Seller, Buyer agrees to cooperate
with Seller in connection with Seller’s Exchange, including the execution of
documents therefor, provided the following terms and conditions are satisfied:

(a) Buyer shall have no obligation to take title to any property in connection
with Seller’s Exchange;

(b) Buyer shall not be obligated to pay any escrow costs, brokerage commissions,
title charges, survey costs, recording costs or other charges incurred with
respect to any exchange property, and/or Seller’s Exchange;

(c) The Closing shall not be contingent or otherwise subject to the consummation
of Seller’s Exchange, and the Escrow shall timely close in accordance with the
terms of this Agreement notwithstanding any failure, for any reason, of the
parties to Seller’s Exchange to effect the same;

(d) All representations, warranties, covenants and indemnification obligations
of Seller set forth in this Agreement shall not be affected or limited by
Seller’s use of an exchange accommodator and shall survive Seller’s Exchange and
shall continue to inure directly from Seller for the benefit of Buyer;

(e) All representations, warranties, covenants and indemnification obligations
of Buyer set forth in this Agreement shall not be affected or limited by
Seller’s use of an exchange accommodator and shall survive Seller’s Exchange and
shall continue to inure directly from Buyer for the benefit of Seller; and

(f) Seller agrees to indemnify, protect, defend (with counsel reasonably
acceptable to Buyer) and hold Buyer harmless from and against any and all causes
of action, claims, demands, liabilities, costs and expenses, including actual
attorneys’ fees and costs, incurred by Buyer in connection with Seller’s
Exchange.

Buyer makes absolutely no representations or warranties of any kind or nature
(express or implied) that tax deferred exchange treatment is available to Seller
with respect to Seller’s Exchange, or that such a transaction will qualify in
any respect for such treatment, and Buyer shall incur no liability if Seller’s
Exchange fails to qualify for the tax deferred treatment intended by Seller.
Seller hereby acknowledges and represents to Buyer that Seller is relying solely
and entirely upon the advice of Seller’s own consultants with respect to any and
all aspects of Seller’s Exchange. In no event shall the obligations of Seller
under this Agreement be contingent upon this transaction being included as part
of Seller’s Exchange.

Section 16.15 Buyer’s 1031 Exchange. Seller acknowledges that Buyer may be
purchasing the Property as an upleg transaction as part of a tax deferred
exchange (“Buyer’s Exchange”) pursuant to Section 1031 of the Code. Without
limiting the provisions of Section 16.1 hereof, in order to effect Buyer’s
Exchange, Buyer may assign its rights in, and delegate its duties under, this
Agreement, as well as transfer the Property, to any exchange accommodator which
Buyer shall determine. As an accommodation to Buyer, Seller agrees to cooperate
with Buyer in connection with Buyer’s Exchange, including the execution of
documents therefor, provided the following terms and conditions are satisfied:

(a) Seller shall have no obligation to take title to any property in connection
with Buyer’s Exchange;

 

48



--------------------------------------------------------------------------------

(b) Except as otherwise provided in this Agreement, Seller shall not be
obligated to pay any escrow costs, brokerage commissions, title charges, survey
costs, recording costs or other charges incurred with respect to any exchange
property;

(c) The Closing shall not be contingent or otherwise subject to the consummation
of Buyer’s Exchange, and the Escrow shall timely close in accordance with the
terms of this Agreement notwithstanding any failure, for any reason, of the
parties to Buyer’s Exchange to effect the same;

(d) All representations, warranties, covenants and indemnification obligations
of Seller set forth in this Agreement shall not be affected or limited by
Buyer’s use of an exchange accommodator and shall survive Buyer’s Exchange and
shall continue to inure directly from Seller for the benefit of Buyer;

(e) All representations, warranties, covenants and indemnification obligations
of Buyer set forth in this Agreement shall not be affected or limited by Buyer’s
use of an exchange accommodator and shall survive Buyer’s Exchange and shall
continue to inure directly from Buyer for the benefit of Seller; and

(f) Buyer agrees to indemnify, protect, defend (with counsel reasonably
acceptable to Seller) and hold Seller harmless from and against any and all
causes of action, claims, demands, liabilities, costs and expenses, including
actual attorneys’ fees and costs, incurred by Seller in connection with Buyer’s
Exchange.

Seller makes absolutely no representations or warranties of any kind or nature
(express or implied) that tax deferred exchange treatment is available to Buyer
with respect to Buyer’s Exchange, or that such a transaction will qualify in any
respect for such treatment. Buyer hereby acknowledges and represents to Seller
that Buyer is relying solely and entirely upon the advice of Buyer’s own
consultants with respect to any and all aspects of Buyer’s Exchange. In no event
shall the obligation of Buyer under this Agreement be contingent upon this
transaction being included as part of Buyer’s Exchange.

Section 16.16 Business Days. If the Closing Date or any other date described in
this Agreement by which one Party hereto must give notice to the other Party
hereto or perform or fulfill an obligation hereunder is a Calendar Day that is
not a Business Day, then the Closing Date or such other date shall be
automatically extended to the next succeeding Business Day.

Section 16.17 Construction. This Agreement shall not be construed more strictly
against one Party than against the other Party merely by virtue of the fact that
it may have been prepared primarily by counsel for one of the Parties, it being
recognized that both Seller and Buyer have contributed substantially and
materially to the preparation of this Agreement.

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

SELLER: FAISON-BRANDYWINE, LLC, a North Carolina limited liability company By:  
FAISON CAPITAL DEVELOPMENT, LLC, a North Carolina limited liability company, its
Manager By:  

/s/ Allen S. Jackson, Jr.

Title:  

Vice President

Date:   9-3-10 BUYER: EXCEL TRUST, L.P., a Delaware limited partnership

By:

  Excel Trust, Inc., a Maryland corporation, its General Partner   By:  

/s/ Mark T. Burton

    Mark T. Burton   Title:  

Chief Investment Officer

  Date:   9-3-10

 

50



--------------------------------------------------------------------------------

CONSENT OF ESCROW AGENT

The undersigned Escrow Agent hereby agrees to: (i) accept the foregoing
Agreement; (ii) be Escrow Agent under said Agreement; (iii) to make all filings
required under Section 6045 of the Internal Revenue Code of 1986, as amended;
and (iv) be bound by said Agreement in the performance of its duties as Escrow
Agent; provided, however, the undersigned shall have no obligations, liability
or responsibility under (a) this Consent or otherwise, unless and until said
Agreement, fully signed by the parties, has been delivered to the undersigned,
or (b) any amendment to said Agreement unless and until the same is accepted by
the undersigned in writing.

Dated:                             , 2010

 

FIRST AMERICAN TITLE INSURANCE COMPANY

By:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION OF LAND

All those certain lots or parcels of land lying and being situate in Prince
George’s County, Maryland, and being more particularly described as follows:

Parcels 1, 2, 4, 5 & Outparcel 8, Block “B” as per Plat entitled, “Plat of
Correction of Plat of Correction Plat Book PM 226 Plat No. 73, Parcels 1, 2, 3,
4, 6 and Outparcels 6 & 8, Block ‘B’”, prepared by Loiederman Soltesz
Associates, Inc., recorded November 4, 2009 in Plat Book PM 231, at Plat No. 100
among the Land Records of Prince George’s County, Maryland; and

Parcel 6 as per Plat entitled, “Parcel 6, A Resubdivision of Part of Plat of
Correction of Plat Book PM 226 Plat No. 73, Outparcel 6, Block ‘B’, Brandywine
Industrial Park”, prepared by Loiederman Soltesz Associates, Inc., recorded
January 13, 2010 in Plat Book PM 232, at Plat 29 among the Land Records of
Prince George’s County, Maryland.

Parcels 1, 2 and 3, Block “A” as per Plat entitled, “Plat of Resubdivision of
Brandywine 301 Industrial Park, Plat Book REP 203 Plat No. 51, Parcels 1, 2, 3
and 11, Block ‘A’, Brandywine 301 Industrial Park”, prepared by Loiederman
Soltesz Associates, Inc., recorded December 13, 2007, in Plat Book PM 224, at
Plat No. 89 among the Land Records of Prince George’s County, Maryland.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT “A-1”

LEGAL DESCRIPTION OF EXCLUDED LAND

Parcel 10 as shown on that certain unrecorded plat entitled “A Resubdivision
Plat of Parcel 6, Block ‘B’, Brandywine 301 Industrial Park, Outparcel 8 and
‘Residual Parcel’, Block ‘B’, Brandywine 301 Industrial Park, Lots 7, 8, 9, 11
and 18 and Vacated Portion of Brandywine Road V08006, Parcel ‘A’ and Parcel 7,
Block ‘B’, Brandywine 301 Industrial Park, and Outlot ‘A’, Block ‘B’, Brandywine
301 Industrial Park, Plat One, Phase II, Parcels 10 through 16, Block ‘B’,
Brandywine 301 Industrial Park” dated May, 2010, prepared by Loiederman Soltesz
Associates, Inc.

Such Parcel 10 comprising (i) Parcel 6 and Outparcel 8 (both as described in
Exhibit A-2 below), plus (ii) the following-described property:

BEING a part of Parcel “A”, Block B as shown on a plat of subdivision titled
Brandywine 301 Industrial Park recorded among the land records of Prince
George’s County, Maryland in Plat Book CH 191 as Plat Number 98, and all of
Outlot “A” as shown on a plat of subdivision title Brandywine 301 Industrial
Park recorded among the aforesaid land records in Plat Book REP 198 as Plat
Number 28, both acquired by Faison-Brandywine, LLC, with a deed recorded among
the aforesaid land records in Liber 31724 at folio 76, and a part of Lot 18 as
shown on a plat of subdivision titled Long’s Subdivision recorded among the
aforesaid land records in Plat Book BB 8 as Plat Number 93, acquired by
Faison-Brandywine, LLC, with a deed recorded among the aforesaid land records in
Liber 31634 at folio 556, said land being more particularly described in the
Maryland State Plane, NAD 83 datum as follows.

BEGINNING at a point on the South 01°42’04” West 120.00 feet line of the
aforesaid Parcel “A”, a distance of 78.55 feet from the northern end thereof;
thence as now surveyed, binding on said parcel line and the South 01°42’04” West
4.15 feet line of the aforesaid Outlot “A”, and being common with the western
right of way line of Matapeake Drive, 70 feet wide right of way, as shown on a
plat of subdivision title Brandywine 301 Industrial Park recorded among the
aforesaid land records in Plat Book VJ 185 as Plat Number 27,

 

  1) South 01°45’04” West, 45.60 feet; thence binding on the southeastern line
of the aforesaid Outlot “A”, and being common with the northeastern fillet of
Timothy Branch Drive, variable width right of way, as shown on a plat of
subdivision titled Brandywine 301 Industrial Park recorded among the aforesaid
land records in Plat Book PM 231 as Plat Number 100,

 

  2) South 46°45’04” West, 35.34 feet; thence binding on the southern line of
the aforesaid Outlot “A”, and in part being common with the northern line of the
aforesaid Timothy Branch Drive, and in part being common with the northern line
of the “Residual Parcel” as shown on the aforesaid plat of subdivision titled
Brandywine 301 Industrial Park recorded in Plat Book PM 231 as Plat Number 100,

 

  3) North 88°14’56” West, 709.88 feet; thence binding on part of the western
line of the aforesaid Outlot “A”, and being common with the eastern line of
Outparcel 8 as shown on the aforesaid plat of subdivision title Brandywine 301
Industrial Park recorded in Plat Book PM 231 as Plat Number 100,

 

2



--------------------------------------------------------------------------------

  4) North 07°00’54” East, 24.86 feet; thence binding on part on the southern
line of the aforesaid Lot 18, Long’s Subdivision, and being common with the
northern line of the aforesaid Outparcel 8,

 

  5) North 82°55’14” West, 120.43 feet; thence running so as to cross and
include part of the aforesaid Lot 18, Longs Subdivision and the aforesaid Outlot
“A”,

 

  6) North 81°34’28” East, 189.60 feet; thence running so as to cross and
include part of the aforesaid Outlot “A”,

 

  7) South 88°20’54” East, 665.88 to the POINT OF BEGINNING; Containing 52,531
square feet or 1.2059 acres of land.

 

3



--------------------------------------------------------------------------------

EXHIBIT “A-2”

LEGAL DESCRIPTIONS OF SAFEWAY GAS PARCEL,

OUTPARCEL 8, OUTLOT A, PARCEL A AND LOT 18

Safeway Gas Parcel (Parcel 6)

Parcel 6 as per Plat entitled, “Parcel 6, A Resubdivision of Part of Plat of
Correction of Plat Book PM 226 Plat No. 73, Outparcel 6, Block ‘B’, Brandywine
Industrial Park”, prepared by Loiederman Soltesz Associates, Inc., recorded
January 13, 2010 in Plat Book PM 232, at Plat 29 among the Land Records of
Prince George’s County, Maryland.

Outparcel 8

Outparcel 8, Block “B” as per Plat entitled, “Plat of Correction of Plat of
Correction Plat Book PM 226 Plat No. 73, Parcels 1, 2, 3, 4, 6 and Outparcels 6
& 8, Block ‘B’”, prepared by Loiederman Soltesz Associates, Inc., recorded
November 4, 2009 in Plat Book PM 231, at Plat No. 100 among the Land Records of
Prince George’s County, Maryland.

Outlot A

Outlot “A” in Block B on that certain plat entitled “Parcel B and Outlot A,
Block B, Brandywine 301 Industrial Park, Brandywine Election District No. 11,
Prince George’s County, Maryland,” dated June, 2003 by Ben Dyer Associates, Inc,
recorded among the Land Records on December 4, 2003, in Plat Book REP 198, Plat
No. 28.

Parcel A

Parcel “A” in Block B on that certain plat entitled “Parcels 7 and A, Block B,
Brandywine 301 Industrial Park, Brandywine District No. 11, Prince George’s
County, Maryland,” dated February, 2000 by Ben Dyer Associates, Inc, recorded
among the Land Records on May 4, 2001, in Plat Book CH 191, at Plat No. 98

Lot 18

Lot Eighteen (18) in the subdivision known as “Long’s Subdivision”, as per the
Long’s Subdivision Plat, saving and excepting therefrom the part conveyed to the
State Roads Commission of Maryland by Deeds recorded in the aforesaid Land
Records in Liber 1326 at folio 307 and in Liber 11155 at folio 698.

 

4



--------------------------------------------------------------------------------

EXHIBIT “B”

SELLER’S DEED

 

PREPARED BY   TAX PARCEL ID NO.                                   AND WHEN
RECORDED, MAIL TO:    

 

  TITLE COMPANY:                                   

 

   

 

   

 

    Phone No.: (      )                         

SPECIAL WARRANTY DEED

[Maryland]

THIS DEED, made and entered into this          day of                         
2010, by FAISON-BRANDYWINE, LLC, a North Carolina limited liability company,
having an address at 121 West Trade Street, 27th Floor, Charlotte, NC 28202
(“Grantor”), to                             , a                             ,
having an address at                                          (“Grantee”).

W I T N E S S E T H:

That for and in consideration of the sum of
                                                              Dollars
($            ), receipt of which is hereby acknowledged, Grantor does hereby
grant, bargain and sell, convey, transfer and confirm, unto Grantee, its
successors and assigns, fee simple absolute title to all of those parcels of
land situate, lying and being in the County of Prince George’s, State of
Maryland, being more particularly described in Exhibit A attached hereto and by
this reference made a part hereof.

TOGETHER WITH all improvements thereupon and all and singular the tenements,
hereditaments, rights-of-way, easements privileges, appurtenances, advantages
and interests in leases to the same belonging or in any way appertaining.

TO HAVE AND TO HOLD the said described land and premises unto and to the use of
Grantee, its successors and assigns, in fee simple absolute.

AND said Grantor covenants that it will warrant specially the premises hereby
granted and conveyed; that it has done no act to encumber the said land; and
that it will execute such further assurances of the said land as may be
requisite, in each case subject to any and all rights, obligations,
reservations, covenants, conditions, restrictions, easements, rights-of-way,
encumbrances and other matters of record as of the date hereof.

 

B-1



--------------------------------------------------------------------------------

AND GRANTEE, by its acceptance hereof, hereby assumes payment of all ad valorem
real estate taxes and assessments attributable to the Property from and after
the date hereof.

By executing this Deed, Grantor certifies under penalties of perjury that
Grantor is a “Resident Entity” as defined by Section 10-912(a) of the
Tax-General Article of the Annotated Code of Maryland and is not subject to the
“total payment” requirements set forth in Section 10-912(b) of the Tax-General
Article of the Annotated Code of Maryland.

IN WITNESS WHEREOF, Grantor has caused this Deed to be executed under seal as of
the day and year first above written.

 

WITNESS/ATTEST:     FAISON-BRANDYWINE, LLC     By:   Faison Capital Development,
LLC, a North Carolina limited liability company, its Manager

 

      By:                                            (Seal)         Name:      
  Title:

 

2



--------------------------------------------------------------------------------

ATTORNEY CERTIFICATION

This is to certify that the within instrument was prepared by or under the
supervision of the undersigned, an attorney duly admitted to practice before the
Court of Appeals of Maryland.

 

 

Name: Attorney

 

3



--------------------------------------------------------------------------------

State of North Carolina    )             )    ss:       County of
                        )         

BEFORE ME, a Notary Public in and for the jurisdiction aforesaid, personally
appeared this date                              personally well known (or
satisfactorily proven) to me to be the person whose name is subscribed to the
foregoing and annexed Instrument, who, being by me first duly sworn, did depose
and state that s/he is a Vice President of Faison Capital Development, LLC, a
North Carolina limited liability company, the Manager of Faison-Brandywine, LLC,
a North Carolina limited liability company, which entity is a party to the
foregoing and annexed Instrument; that the consideration recited in the
foregoing and annexed Instrument is true and bona fide as set forth therein; and
that s/he, being duly authorized so to do, executed said Instrument on behalf of
said Faison Capital Development, LLC as the Manager of Faison-Brandywine, LLC
and acknowledged the same as its free act and deed for the uses and purposes
therein contained.

WITNESS my hand and official seal this      day of                      2010.

 

 

Notary Public [ Notarial Seal ] My Commission Expires:

 

4



--------------------------------------------------------------------------------

EXHIBIT “A”

TO SELLER’S DEED

LEGAL DESCRIPTION OF LAND

 

5



--------------------------------------------------------------------------------

EXHIBIT “C”

BILL OF SALE

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged,                                         , a
                             (“Grantor”), hereby sells, conveys, transfers and
releases to                             , a                             
(“Grantee”), the Personal Property as defined in the Purchase Agreement.

This Bill of Sale is being entered into pursuant to and in accordance with that
certain Purchase and Sale Agreement and Joint Escrow Instructions, dated
                    , 2010, as amended and assigned, by and between Grantor, as
“Seller,” and Grantee, as “Buyer” (“Purchase Agreement”). The Personal Property
is sold and conveyed to, and purchased and accepted by, Assignee in its present
condition, without recourse, “AS IS,” “WHERE IS” and with all faults. ASSIGNOR
EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR PARTICULAR USE.

EXECUTED and to be made effective as of the date of the Closing, as said term is
defined in the Purchase Agreement.

 

GRANTOR:

 

By:  

EXHIBIT _- DO NOT SIGN

Title:  

 

 

E-1



--------------------------------------------------------------------------------

EXHIBIT “D”

CERTIFICATE OF NON-FOREIGN STATUS

The undersigned, being duly sworn, hereby deposes, certifies and states on oath
as follows:

1. Faison-Brandywine, LLC (“Transferor”) is a North Carolina limited liability
company;

2. That Transferor’s address is 121 West Trade Street, 27th Floor, Charlotte,
North Carolina 28202;

3. None of the Transferor, FCDLLC (as defined below) or the undersigned is a
foreign person, foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

4. The Transferor and FCDLLC are disregarded entities as defined in Treasury
Regulation §1.1445-2(b)(2)(iii), and the undersigned is not a disregarded entity
as defined in Treasury Regulation §1.1445-2(b)(2)(iii);

5. That the undersigned’s United States taxpayer identification number is
56-1647532: and

6. That the undersigned is making this Certificate and Affidavit pursuant to the
provisions of Section 1445 of the Code in connection with the sale of the real
property known as Brandywine Crossing, located at U.S. Route 301/MD Route 5 and
Chadds Ford Drive/Matapeake Drive, Brandywine, Prince George’s County, Maryland,
from Transferor to                          (“Transferee”), which sale
constitutes the disposition by the Transferor of a United States real property
interest, for the purposes of establishing that the Transferee is not required
to withhold tax pursuant to Section 1445 of the Code in connection with such
disposition.

The undersigned, FAISON ENTERPRISES, INC., a North Carolina non-profit
corporation (“Faison Enterprises”), sole member and owner of all membership
interests in FAISON CAPITAL DEVELOPMENT, LLC, a North Carolina limited liability
company (“FCDLLC”), a disregarded entity, which in turn is the sole member in
Transferor, under penalty of perjury, declares and certifies that it has
examined this certification and it is correct, and it further declares that it
has signed this document on behalf of the Transferor.

 

FAISON ENTERPRISES, INC., a North Carolina non-profit corporation By:  

 

Name:  

 

Title:  

 

Sworn to and subscribed before me, this              day of
                            , 2010.

 

 

   

Notary Public

My commission expires:                                          
                                       

(Official Seal)

 

E-2



--------------------------------------------------------------------------------

EXHIBIT “E”

ASSIGNMENT AND ASSUMPTION OF LEASES

AND SECURITY DEPOSITS

THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS (“Assignment”),
is made and dated for reference purposes as of the      day of
                    , 201  , by and between
                                         (“Assignor”), and
                                         (“Assignee”), both of whom may be
referred to herein as the “Parties” and each of whom may be referred to herein
as a “Party.”

RECITALS

A. Assignor and Assignee are parties to that certain Purchase and Sale Agreement
and Joint Escrow Instructions, dated                             , 201  , as
amended and assigned (“Purchase Agreement”). Unless otherwise expressly defined
herein, capitalized terms used herein without definition shall have the same
meaning given to such terms in the Purchase Agreement.

B. This Assignment is being made pursuant to the Purchase Agreement for the
purpose of memorializing the assignment by Assignor to Assignee of: (a) those
Leases set forth on Exhibit “A” attached hereto; and (b) the Security Deposits
set forth on Exhibit “B” attached hereto and incorporated by reference.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:

1. Assignment of Leases. Subject to the provisions of the Purchase Agreement,
effective as of the Closing, Assignor hereby grants, assigns, transfers, conveys
and delivers to Assignee, and Assignee hereby accepts the assignment of, the
Leases and the Security Deposits and all of the right, title, estate, interest,
benefits and privileges of the lessor or landlord thereunder.

2. Assumption of Obligations. Subject to the provisions of the Purchase
Agreement, by acceptance of this Assignment, effective as of the Closing,
Assignee hereby assumes and agrees to perform and to be bound by all of the
terms, covenants, conditions and obligations imposed upon the lessor or landlord
under the Leases accruing on or after the Closing. Without limiting the
foregoing, in the event that the Property Expense Reconciliation results in a
Property Expense Reimbursement Surplus and Assignor pays to Assignee an amount
equal to the Property Expense Reimbursement Surplus pursuant to the Purchase
Agreement, Assignee shall be obligated to reimburse or credit the Tenants for
such Property Expense Reimbursement Surplus as required by their respective
Leases.

3. Indemnification by Assignor. Assignor hereby agrees to indemnify, defend and
hold harmless Assignee of, for, from and against any and all claims, demands,
liabilities, losses,

 

E-3



--------------------------------------------------------------------------------

damages, costs and expenses (including, without limitation, reasonable
attorneys’ fees) arising out of or relating to the breach by Assignor of any of
the obligations, terms and/or covenants of the lessor or landlord under or
pursuant to the Leases, which obligations, terms and/or covenants accrue prior
to the Closing.

4. Indemnification by Assignee. Assignee hereby agrees to indemnify, defend and
hold harmless Assignor of, for, from and against any and all claims, demands,
liabilities, losses, damages, costs and expenses (including, without limitation,
reasonable attorneys’ fees) arising out of or relating to the breach by Assignee
of any of the obligations, terms and/or covenants of the lessor or landlord
under or pursuant to the Leases, which obligations, terms and/or covenants
accrue on or after the Closing.

5. Proration. Nothing contained in this Assignment shall constitute a waiver of
or a limitation on any of the rights and obligations of the Parties pursuant to
Article 11 of the Purchase Agreement concerning prorations.

6. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the successors, assigns, personal representatives, heirs and
legatees of the respective Parties hereto.

7. Attorneys’ Fees. In the event of any legal action between Assignor and
Assignee arising out of or in connection with this Assignment, the prevailing
party shall be entitled to recover from the other party reasonable attorneys’
fees and costs incurred in such action and any appeal therefrom.

8. Governing Law; Jurisdiction and Venue. This Assignment shall be governed by
the laws of the State of Maryland. The proper venue for any claims, causes of
action or other proceedings concerning this Assignment shall be in the state and
federal courts located in the County of Prince George’s, Maryland.

9. Counterparts. This Assignment may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together constitute one
and the same instrument.

10. Cooperation. Assignor hereby agrees to and shall execute and deliver to
Assignee any and all documents, agreements and instruments necessary to
consummate the transactions contemplated by this Assignment.

[Signature page to follow]

 

E-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Assignment as of the
date first above written.

 

ASSIGNOR:

            EXHIBIT – DO NOT SIGN

By:  

 

Title:  

 

ASSIGNEE:

            EXHIBIT – DO NOT SIGN

By:  

 

Title:  

 

 

E-5



--------------------------------------------------------------------------------

EXHIBIT “A”

TO ASSIGNMENT AND ASSUMPTION

OF LEASES AND SECURITY DEPOSITS

LEASES

 

E-6



--------------------------------------------------------------------------------

EXHIBIT “B”

TO ASSIGNMENT AND ASSUMPTION

OF LEASES AND SECURITY DEPOSITS

SECURITY DEPOSITS

 

E-7



--------------------------------------------------------------------------------

EXHIBIT “F”

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (“Assignment”) is made and dated for
reference purposes as of                     , 201  , by and between
                                                              (“Assignor”) and
                                        , a                             
(“Assignee”), both of whom may be referred to herein as the “Parties.”

RECITALS

A. Assignor and Assignee are parties to that certain Purchase and Sale Agreement
and Joint Escrow Instructions, dated as of                             , 201  ,
as amended and assigned (the “Purchase Agreement”). Capitalized terms used in
this Assignment without definition shall have the meaning given to such terms in
the Purchase Agreement.

B. This Assignment is made pursuant to, as required by, and subject to the terms
and conditions of the Purchase Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, Assignor and Assignee hereby agree as follows:

11. Assignment of Contracts. Effective as of the Closing, Assignor hereby
assigns, transfers and sets over to Assignee all of Assignor’s right, title and
interest, in, to and under the contracts and agreements listed or described on
Exhibit “A,” attached hereto and incorporated herein by reference (the “Assumed
Contracts”).

12. Assumption of Obligations. Effective as of the Closing, Assignee hereby
assumes and agrees to perform all of the obligations, terms and covenants of
Assignor under each of the Assumed Contracts, which obligations, terms and
covenants accrue on or after the Closing.

13. Indemnification by Assignor. Assignor hereby agrees to indemnify, defend and
hold harmless Assignee, and its officers, directors, shareholders, employees and
agents, for, from, of and against any and all claims, demands, liabilities,
losses, damages, costs and expenses (including without limitation reasonable
attorneys’ fees) arising out of or relating to the breach by Assignor of any of
the obligations, terms and/or covenants of Assignor under or pursuant to the
Assumed Contracts, which obligations, terms and/or covenants accrue prior to the
Closing.

14. Indemnification by Assignee. Assignee hereby agrees to indemnify, defend and
hold harmless Assignor, and its partners, affiliates, employees and agents, for,
from, of and against any and all claims, demands, liabilities, losses, damages,
costs and expenses (including without limitation reasonable attorneys’ fees)
arising out of or relating to the breach by Assignee of any of the obligations,
terms and/or covenants of Assignor under or pursuant to the Assumed Contracts,
which obligations, terms and/or covenants accrue on or after the Closing.

15. Governing Law. This Assignment shall be governed by the laws of the State of
Maryland. The proper venue for any claims, causes of action or other proceedings
concerning this Assignment shall be in the state and federal courts located in
the County of Prince George’s, Maryland.

 

F-1



--------------------------------------------------------------------------------

16. Binding Effect. This Assignment and the provisions contained herein shall be
binding upon and inure to the benefit of Assignor and Assignee and their
respective successors and assigns.

17. Attorneys’ Fees. In the event of any legal action between Assignor and
Assignee arising out of or in connection with this Assignment, the prevailing
party shall be entitled to recover from the other party reasonable attorneys’
fees and costs incurred in such action and any appeal therefrom.

18. Cooperation. Assignor hereby agrees to and shall execute and deliver to
Assignee any and all documents, agreements and instruments necessary to
consummate the transactions contemplated by this Assignment.

19. Counterparts. This Assignment may be executed in counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above written.

 

ASSIGNOR:

EXHIBIT – DO NOT SIGN

By:  

 

Title:  

 

ASSIGNEE:

EXHIBIT – DO NOT SIGN

By:  

 

Title:  

 

 

F-2



--------------------------------------------------------------------------------

EXHIBIT “A”

TO ASSIGNMENT AND ASSUMPTION OF CONTRACTS

ASSUMED CONTRACTS

 

F-3



--------------------------------------------------------------------------------

EXHIBIT “G”

ASSIGNMENT OF PERMITS, ENTITLEMENTS

AND INTANGIBLE PROPERTY

THIS ASSIGNMENT OF PERMITS, ENTITLEMENTS AND INTANGIBLE PROPERTY (the
“Assignment”) is dated for reference purposes as of                     , 201  
and is entered into by                                          (“Assignor”) in
favor of                                         , a
                                         (“Assignee”).

RECITALS

A. Assignor and Assignee are parties to that certain Purchase and Sale Agreement
and Joint Escrow Instructions, dated                     , 201  , as amended and
assigned (“Purchase Agreement”). Unless otherwise expressly defined herein,
capitalized terms used herein without definition shall have the same meaning
given to such terms in the Purchase Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:

20. Assignment by Assignor. Effective as of the Closing, Assignor hereby
transfers and assigns to Assignee the Intangible Property, the Permits and
Entitlements. The Intangible Property, the Permits and Entitlements are sold and
conveyed to, and purchased and accepted by, Assignee in its present condition,
without recourse, “AS IS,” “WHERE IS” and with all faults. ASSIGNOR EXPRESSLY
DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR PARTICULAR USE.

21. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the successors, assigns, personal representatives, heirs and
legatees of the respective Parties hereto.

22. Attorneys’ Fees. In the event of any legal action between Assignor and
Assignee arising out of or in connection with this Assignment, the prevailing
party shall be entitled to recover from the other party reasonable attorneys’
fees and costs incurred in such action and any appeal therefrom.

23. Governing Law; Jurisdiction and Venue. This Assignment shall be governed by,
interpreted under, and construed and enforceable with, the laws of the State of
California. The proper venue for any claims, causes of action or other
proceedings concerning this Assignment shall be in the state and federal courts
located in the County of Prince George’s, Maryland.

24. Counterparts. This Assignment may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together constitute one
and the same instrument.

 

G-1



--------------------------------------------------------------------------------

25. Cooperation. Assignor hereby agrees to and shall execute and deliver to
Assignee any and all reasonable documents, agreements and instruments necessary
to consummate the transactions contemplated by this Assignment.

 

G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first above written.

 

ASSIGNOR:

EXHIBIT - DO NOT SIGN

By:  

 

Title:  

 

ASSIGNEE:

EXHIBIT – DO NOT SIGN

By:  

 

Title  

 

 

G-3



--------------------------------------------------------------------------------

EXHIBIT “B”

LIST OF ASSIGNED PROPERTY

 

G-4



--------------------------------------------------------------------------------

EXHIBIT “H”

GENERAL PROVISIONS OF ESCROW

THESE GENERAL PROVISIONS OF ESCROW (“General Provisions”), are being entered
into pursuant to that certain Purchase and Sale Agreement and Joint Escrow
Instructions, dated                     , 201  , by and between
                                        , as the “Seller,” and
                                        , as the “Buyer,” as the same may be
amended from time to time (“Purchase Agreement”). Capitalized terms used herein
without definition shall have the meanings given to such terms in the Purchase
Agreement.

THE PARTIES UNDERSTAND AND ACKNOWLEDGE:

26. Deposit of Funds and Disbursements. Unless directed in writing by Seller or
Buyer, as applicable, to establish a separate, interest-bearing account together
with all necessary taxpayer reporting information, all funds received by Escrow
Agent shall be deposited in general escrow accounts in a federally insured
financial institution (“Depositories”). All disbursements shall be made by
Escrow Agent’s check or by wire transfer unless otherwise instructed in writing
by the party to receive such disbursement. The Good Funds Law requires that
Escrow Agent have confirmation of receipt of funds prior to disbursement.

27. Disclosure of Possible Benefits to Escrow Agent. As a result of Escrow Agent
maintaining its general escrow accounts with the Depositories, Escrow Agent may
receive certain financial benefits such as an array of bank services,
accommodations, loans or other business transactions from the Depositories
(“Collateral Benefits”). Notwithstanding the foregoing, the term Collateral
Benefits shall not include any interest that accrues or is earned on the Deposit
and in no event and under no circumstance shall Escrow Agent be entitled to
receive and retain any interest that accrues or is earned on the Deposit. All
Collateral Benefits shall accrue to the sole benefit of Escrow Agent and Escrow
Agent shall have no obligation to account to the parties to this Escrow for the
value of any such Collateral Benefits.

28. Miscellaneous Fees. Escrow Agent may incur certain additional costs on
behalf of the parties for services performed by third party providers. The fees
charged by Escrow Agent for such services shall not include a mark up or premium
over the direct cost of such services.

29. Prorations and Adjustments. All prorations and/or adjustments shall be made
in accordance with the Purchase Agreement.

30. Contingency Periods. Escrow Agent shall not be responsible for monitoring
contingency time periods between the Parties.

31. Reports. As an accommodation, Escrow Agent may agree to transmit orders for
inspection, termite, disclosure and other reports if requested, in writing or
orally, by the parties or their agents. Escrow Agent shall deliver copies of any
such reports as directed. Escrow Agent is not responsible for reviewing such
reports or advising the parties of the content of same.

 

H-1



--------------------------------------------------------------------------------

32. Recordation of Documents. Escrow Agent is authorized to prepare, obtain,
record and deliver the necessary instruments to carry out the terms and
conditions of this Escrow and, to the extent that Escrow Agent is also the Title
Company, to issue the Title Policy at Closing, subject to and in accordance with
the Purchase Agreement or pursuant to separate written instructions to Escrow
Agent executed by Seller.

33. Conflicting Instructions and Disputes. No notice, demand or change of
instructions shall be of any effect in this Escrow unless given in writing by
Seller and Buyer. In the event a demand for the Deposit and/or any other amounts
in this Escrow is made which is not concurred with by Seller and Buyer, Escrow
Agent, regardless of who made demand therefor, may elect to file a suit in
interpleader and obtain an order from the court allowing Escrow Agent to deposit
all funds and documents in court and have no further liability with respect
thereto. If an action is brought involving this Escrow and/or Escrow Agent,
Seller and Buyer agree to indemnify and hold Escrow Agent harmless against
liabilities, damages and costs incurred by Escrow Agent (including reasonable
attorney’s fees and costs) except to the extent that such liabilities, damages
and costs were caused by the negligence, gross negligence or willful misconduct
of Escrow Agent.

34. Amendments to General Provisions. Any amendment to these General Provisions
must be mutually agreed to by Seller and Buyer and accepted by Escrow Agent. The
Purchase Agreement and these General Provisions shall constitute the entire
escrow agreement between the Escrow Agent and the parties hereto with respect to
the subject matter of the Escrow.

35. Copies of Documents; Authorization to Release. Escrow Agent is authorized to
rely upon copies of documents, which include facsimile, electronic, NCR, or
photocopies as if they were an originally executed document. If requested by
Escrow Agent, the originals of such documents shall be delivered to Escrow
Agent. Documents to be recorded MUST contain original signatures. Escrow Agent
may furnish copies of any and all documents to the lender(s), real estate
broker(s), attorney(s) and/or accountant(s) involved in this transaction upon
their request.

36. Execution in Counterpart. These General Provisions and any amendments may be
executed in one or more counterparts, each of which shall be deemed an original,
and all of which taken together shall constitute the same instruction.

37. Tax Reporting, Withholding and Disclosure. The Parties are advised to seek
independent advice concerning the tax consequences of this transaction,
including but not limited to, their withholding, reporting and disclosure
obligations. Escrow Agent does not provide tax or legal advice and the parties
agree to hold Escrow Agent harmless from any loss or damage that the parties may
incur as a result of their failure to comply with federal and/or state tax laws.
EXCEPT AS OTHERWISE REQUIRED UNDER APPLICABLE LAW, WITHHOLDING OBLIGATIONS ARE
THE EXCLUSIVE OBLIGATIONS OF THE PARTIES AND ESCROW AGENT IS NOT RESPONSIBLE TO
PERFORM THESE OBLIGATIONS UNLESS ESCROW AGENT AGREES IN WRITING.

38. Taxpayer Identification Number Reporting. Federal law requires Escrow Agent
to report Seller’s social security number and/or tax identification number,
forwarding address,

 

H-2



--------------------------------------------------------------------------------

and the gross sales price to the Internal Revenue Service (“IRS”). Escrow cannot
be closed nor any documents recorded until the information is provided and
Seller certifies its accuracy to Escrow Agent.

39. Purchase Agreement. In the event of any conflict between the terms and
conditions of the Purchase Agreement and the terms and conditions of these
General Provisions, the terms and conditions of the Purchase Agreement shall
govern.

40. Notices. All notices relating to these General Provisions shall be given in
compliance with the Notice provisions set forth in the Purchase Agreement.

 

SELLER:

EXHIBIT – DO NOT SIGN

By:  

 

Title:  

 

Date:                       , 201   BUYER:

EXHIBIT – DO NOT SIGN

By:  

 

Title:  

 

Date:                       , 201   ESCROW AGENT:

EXHIBIT – DO NOT SIGN

By:  

 

Title:  

 

 

H-3



--------------------------------------------------------------------------------

EXHIBIT “I”

FORM OF TENANT’S ESTOPPEL CERTIFICATE

 

To:

  

Excel Trust, L.P., a Delaware limited partnership

801 North 500 West, Suite 201

West Bountiful, Utah 84010

RE:

   That certain lease agreement dated                     , 201  , as amended by
that certain                      dated                     , 201   (as amended
or modified, the “Lease”), whereby                                         , as
tenant therein (“Tenant”), leased from Faison-Brandywine, LLC, as landlord
therein (“Landlord”), approximately                      rentable square feet of
space located in Brandywine Crossing Shopping Center (the “Premises”), which is
located in Prince George’s County, Maryland (the “Property”).

Gentlemen:

Tenant acknowledges that Excel Trust, L.P., a Delaware limited partnership, or
its nominee (“Buyer”) is reviewing the possible purchase of the Property from
Landlord. In connection therewith, Tenant hereby certifies, represents and
warrants to Buyer and any lender that may provide financing to Buyer for the
purchase of the Property (“Lender”), and their respective successors and
assigns, as follows:

41. The Lease constitutes the entire agreement between Landlord and Tenant with
respect to the Premises and the Property, is in good standing full force and
effect, and has not been amended, modified or assigned either orally or in
writing, except as provided in the Preamble of this Tenant Estoppel Certificate.

42. The rentable square footage of Tenant’s Premises is equal to
                     square feet.

43. The term of the Lease commenced on                     , 201  , and will
terminate on                     , 201  . Tenant has                     
renewal options of                      years each.

44. The current monthly amount of guaranteed minimum rent payable by the Tenant
is equal to $            . Percentage Rent is due upon the dates as described in
paragraph                      of the Lease in the amount of             % of
Gross Sales in excess of $            . Current charges for operating expenses,
insurance and real estate taxes are                      per month. Guaranteed
minimum rent has been paid through                     , 2010, and additional
rent for operating expenses, insurance premiums and real estate taxes has been
paid through                     , 2010. No rent has been prepaid by more than
thirty (30) days.

45. Tenant is responsible for paying its proportionate share of operating
expenses, insurance and real estate taxes owed regarding the Property.

 

I-1



--------------------------------------------------------------------------------

46. Tenant has not deposited any monies or instruments to secure any of its
agreements and obligations under the Lease and has not paid any advance rentals
or other amounts, excepts as specified below (write “NONE” if there is none):
                                        

47. There are no defaults of Landlord or Tenant under the Lease, and there are
no existing circumstances which with the passage of time, or giving of notice,
or both, would give rise to a default by Landlord or Tenant under the Lease.
Landlord and Tenant are in full compliance with their obligations under the
Lease.

48. No breach or violation exists of any of the provisions of the Lease granting
exclusive uses to Tenant or prohibiting or restricting uses of other tenants.

49. Construction of all improvements required under the Lease and any other
conditions to Tenant’s obligations under the Lease, if any, have been
satisfactorily completed by Landlord, and Tenant has accepted the Premises and
is occupying and operating in the Premises.

50. Tenant has no charge, lien, claim of set-off, abatement or defense against
rents or other charges due or to become due under the Lease or otherwise under
any of the terms, conditions, and covenants contained therein, and Tenant is not
entitled to any concessions, rebates, allowances or other considerations for
free or reduced rent.

51. There are no attachments, executions, assignments for the benefit of
creditors, receiverships, conservatorships, or voluntary or involuntary
proceedings in bankruptcy or pursuant to any other laws for relief of debtors
contemplated or filed by Tenant or pending against Tenant.

52. Tenant has not subleased all or any portion of the Premises or assigned any
of its rights under the Lease, nor pledged any interest therein.

53. Tenant does not have any rights or options to purchase the Property, the
Premises or any portion thereof.

54. If the Lease is guaranteed, the Guaranty is unmodified and in full force and
effect. There are no attachments, executions, assignments for the benefit of
creditors, receiverships, conservatorships, or voluntary or involuntary
proceedings in bankruptcy or pursuant to any other laws for relief of debtors
contemplated or filed by any Guarantor or pending against any Guarantor.

55. Tenant does not have any options, rights of first refusal, rights of first
offer, expansion rights or similar rights with respect to other Property space.

56. Tenant has never permitted or suffered the generation, treatment, use,
storage, disposal or discharge of any hazardous, toxic or dangerous substance,
waste or materials in, on or about the Leased Premises or any adjacent property,
except in accordance with applicable environmental laws.

57. Upon being notified of the closing of the above-referenced proposed
purchase, sale and assignment, Tenant agrees to recognize Buyer as Landlord
under the Lease and to send all rental payments and communications permitted or
required under the Lease to such address as Landlord may, in writing, direct
from time to time.

 

I-2



--------------------------------------------------------------------------------

58. The person(s) whose signature(s) appear(s) below is duly and fully
authorized to execute this Tenant Estoppel Certificate and has knowledge of the
facts and statements recited herein.

The certifications, representations and warranties herein made shall be binding
upon Tenant, its heirs, legal representatives, successors and assigns, and shall
inure to Buyer’s and Lender’s benefit and to the benefit of Buyer’s and Lender’s
respective successors and assigns. Tenant acknowledges that Buyer may rely on
this Tenant Estoppel Certificate in conjunction with its purchase and thereafter
its ownership and operation of the Property. Tenant further acknowledges that
any Lender may rely on this Tenant Estoppel Certificate in conjunction with any
financing of the purchase of the Property by Buyer.

IN WITNESS WHEREOF, the Tenant has executed and delivered this Tenant Estoppel
Certificate this      day of                     , 2010.

 

TENANT:

 

By  

 

Title  

 

GUARANTOR (as applicable):

 

By  

 

Title  

 

 

I-3



--------------------------------------------------------------------------------

EXHIBIT “A”

TO FORM OF TENANT ESTOPPEL CERTIFICATE

LEASE

 

I-4



--------------------------------------------------------------------------------

EXHIBIT “J”

FORM OF LANDLORD ESTOPPEL CERTIFICATE

 

To:

  

Excel Trust, L.P., a Delaware limited partnership

801 North 500 West, Suite 201

West Bountiful, Utah 84010

RE:   

That certain lease agreement dated                     , 201  , as amended by
that certain                      dated                     , 201   (as amended
or modified, the “Lease”), whereby                     , as tenant therein
(“Tenant”), leased from                                         , as landlord
therein (“Landlord”),                      square feet of space located in
                                         (the “Premises”), which shopping center
is located in the City of                     , State of                     
(the “Property”).

Gentlemen:

Landlord hereby certifies, represents and warrants to Buyer, its respective
successors and assigns, as follows:

59. The Lease constitutes the entire agreement between Landlord and Tenant with
respect to the Premises and the Property, is in good standing and full force and
effect, and has not been amended, modified or assigned either orally or in
writing, except as provided in the Preamble of this Landlord Estoppel
Certificate.

60. The rentable square footage of Tenant’s Premises is equal to
                     square feet.

61. The term of the Lease commenced on                     , 19    , and will
terminate on                     , 201  . Tenant has                     
renewal options of                      years each.

62. The current monthly amount of guaranteed minimum rent payable by the Tenant
is equal to $            . Percentage Rent is due upon the dates as described in
paragraph                      of the Lease in the amount of             % of
Gross Sales in excess of $            . Current charges for operating expenses,
insurance and real estate taxes are                      per month. Guaranteed
minimum rent has been paid through                     , 201  , and additional
rent for operating expenses, insurance premiums and real estate taxes has been
paid through                     , 201  . No rent has been prepaid by more than
30 days.

63. Tenant is responsible for paying its proportionate share of operating
expenses, insurance and real estate taxes owed regarding the Property.

64. Tenant has not deposited any monies or instruments to secure any of its
agreements and obligations under the Lease and has not paid any advance rentals
or other amounts, excepts as specified below (write “NONE” if there is none):
                                        .

 

J-1



--------------------------------------------------------------------------------

65. To the undersigned’s knowledge, there are no defaults of Landlord or Tenant
under the Lease, and there are no existing circumstances which with the passage
of time, or giving of notice, or both, would give rise to a default by Landlord
or Tenant under the Lease. To the undersigned’s knowledge, Landlord and Tenant
are in full compliance with their obligations under the Lease, and the Lease is
in good standing and in full force and effect.

66. To the undersigned’s knowledge, no breach or violation exists of any of the
provisions of the Lease granting exclusive uses to Tenant or prohibiting or
restricting uses of other tenants.

67. To the undersigned’s knowledge, construction of all improvements required
under the Lease and any other conditions to Tenant’s obligations under the
Lease, if any, have been satisfactorily completed, and Tenant has accepted the
Premises and is occupying and operating in the Premises.

68. To the undersigned’s knowledge, Tenant has no charge, lien, claim of
set-off, abatement or defense against rents or other charges due or to become
due under the Lease or otherwise under any of the terms, conditions, and
covenants contained therein, and Tenant is not entitled to any concessions,
rebates, allowances or other considerations for free or reduced rent.

69. To the undersigned’s knowledge, there are no attachments, executions,
assignments for the benefit of creditors, receiverships, conservatorships, or
voluntary or involuntary proceedings in bankruptcy or pursuant to any other laws
for relief of debtors contemplated or filed by Tenant or pending against Tenant.

70. To the undersigned’s knowledge, Tenant has not subleased all or any portion
of the Premises or assigned any of its rights under the Lease, nor pledged any
interest therein.

71. Tenant does not have any rights or options to purchase the Property, the
Premises or any portion thereof.

72. If the Lease is guaranteed, the Guaranty is unmodified and in full force and
effect. To the undersigned’s knowledge, there are no attachments, executions,
assignments for the benefit of creditors, receiverships, conservatorships, or
voluntary or involuntary proceedings in bankruptcy or pursuant to any other laws
for relief of debtors contemplated or filed by any Guarantor or pending against
any Guarantor.

73. Tenant does not have any options, rights of first refusal, rights of first
offer, expansion rights or similar rights with respect to other Property space.

74. The person(s) whose signature(s) appear(s) below is duly and fully
authorized to execute this Landlord Estoppel Certificate and has knowledge of
the facts and statements recited herein.

The certifications, representations and warranties herein made shall be binding
upon Landlord, its heirs, legal representatives, successors and assigns, and
shall inure to Buyer’s and Lender’s benefit and to the benefit of Buyer’s and
Lender’s respective successors and assigns. Landlord acknowledges that Buyer may
rely on this Landlord Estoppel Certificate in conjunction

 

J-2



--------------------------------------------------------------------------------

with its purchase and thereafter its ownership and operation of the Property.
Landlord further acknowledges that Lender may rely on this Landlord Estoppel
Certificate in conjunction with its financing of the purchase of the Property by
Buyer.

This Landlord Estoppel Certificate is made with knowledge by the undersigned
that reliance is being made upon this Certificate. This Landlord Estoppel
Certificate shall become null and void and terminate in its entirety having no
further force or effect upon six (6) calendar months after the date of this
Landlord Estoppel Certificate as dated below, or upon Landlord providing to
Buyer and Lender a Tenant Estoppel Certificate executed by the Tenant in form
and content as required by the Lease, whichever is sooner.

IN WITNESS WHEREOF, Landlord has executed and delivered this Landlord Estoppel
Certificate this      day of                     , 201  .

 

LANDLORD:  

 

  , a

 

By  

 

Its  

 

By  

 

Title  

 

 

J-3



--------------------------------------------------------------------------------

EXHIBIT “K”

SEC REQUIREMENTS

For the period of time commencing on the Effective Date and continuing through
the second (2nd) anniversary of the Closing Date, Seller shall, from time to
time, upon reasonable advance notice from Buyer, provide Buyer and its
representatives, agents and employees with access to review and copy, in
Seller’s offices, all financial and other information in Sellers possession
pertaining to the period of Seller’s ownership and operation of the Property,
which information is relevant and reasonably necessary, in the reasonable
opinion of the outside, third party accountants (the “Accountants”) of Excel
Trust, L.P. (“Excel”), to enable Excel and its Accountants to prepare financial
statements in compliance with any or all of (a) Rule 3-14 of Regulation S-X of
the Securities and Exchange Commission (the “Commission”); (b) any other rule
issued by the Commission and applicable to Excel; and (c) any registration
statement, report or disclosure statement filed with the Commission by, or on
behalf of, Excel. Seller acknowledges and agrees that the following is a
representative description of the information and documentation that Excel and
the Accountants may require in order to comply with (a), (b) and (c) above, to
the extent in Seller’s possession.

 

  1. Rent rolls for the calendar month in which the Closing occurs and the
eleven (11) calendar months immediately preceding the calendar month in which
the Closing occurs;

 

  2. Seller’s written analysis of both (a) scheduled increases in base rent
required under the Leases in effect on the Closing Date; and (b) rent
concessions imposed pursuant to those Leases, of (a) and (b), provided Seller is
not obligated to prepare any such analysis and need only provide any such
analysis as may exist and be in Seller’s possession;

 

  3. Seller’s internally-prepared Operating Statements;

 

  4. Leases;

 

  5. Tax bills;

 

  6. Seller’s cash receipt journal(s) and bank statements for the Property;

 

  7. Seller’s general ledger with respect to the Property;

 

  8. Seller’s schedule of expense reimbursements required under Leases in effect
on the Closing Date;

 

  9. Schedule of those items of repairs and maintenance performed by, or at the
direction of Seller, during Seller’s final fiscal year in which Seller owns and
operates the Property (the “Final Fiscal Year”);

 

K-1



--------------------------------------------------------------------------------

  10. Schedule of those capital improvements and fixed asset additions made by,
or at the direction of, Seller during the Final Fiscal Year;

 

  11. Seller’s invoices with respect to expenditures made during the Final
Fiscal Year;

 

  12. Access (during normal and customary business hours) to responsible
personnel to answer accounting questions; and

 

  13. A representation letter in such form as is reasonably required by
Purchaser, signed by the individual(s) responsible for Seller’s financial
reporting, which representation letter may be required to assist the Accountants
in rendering an opinion on such financial statements (provided it is understood
that Seller’s financial statements are prepared on a Federal Income Tax accrual
basis of accounting).

 

K-2



--------------------------------------------------------------------------------

EXHIBIT “L”

FORM AUDIT LETTER

(Letterhead of Seller)

 

 

 

 

Ladies and Gentlemen:

We are providing this letter in connection with your audit of the statement of
revenue and certain expenses of Brandywine Crossing, which is comprised of the
building located at                      (the “Property”) for the period
commencing                     , 2010 and ending                     , 201  ,
for the purpose of expressing an opinion as to whether the financial statement
presents fairly, in all material respects, the results of operations of the
Property in conformity with United States Federal Income Tax accrual basis of
accounting. Certain representations in this letter are described as being
limited to matters that are material. Items are considered material, regardless
of size, if they involve an omission or misstatement of accounting information
that, in the light of surrounding circumstances, makes it probable that the
judgment of a reasonable person relying on the information would be changed or
influenced by the omission or misstatement. Materiality limitations do not apply
to representations not directly related to amounts included in the financial
statement.

We confirm, to our actual knowledge, the following representations made to you
during your audit:

75. The financial statement referred to above is fairly presented in conformity
with Federal Income Tax accrual basis of accounting principles.

76. We have made available to you:

(a) All financial records and related data.

(b) All minutes of the meetings of stockholders, directors, and committees of
directors, or summaries of actions of recent meetings for which minutes have not
yet been prepared.

(c) All agreements or amendments to agreements, which would have a material
impact on the financial statement.

 

L-1



--------------------------------------------------------------------------------

77. There have been no:

(a) Circumstances that have resulted in communications from the Property’s
external legal counsel reporting evidence of a material violation of securities
law or breach of fiduciary duty, or similar violation by the Property or any
agent thereof.

(b) Communications from regulatory agencies concerning noncompliance with, or
deficiencies in, financial reporting practices.

78. There are no:

(a) Violations or possible violations of laws or regulations, whose effects
should be considered for disclosure in the financial statement or as a basis for
recording a loss contingency.

(b) Unasserted claims or assessments that our lawyers have advised us are
probable of assertion and must be disclosed in accordance with Statement of
Financial Accounting Standards (SFAS) No. 5, Accounting for Contingencies.

(c) Other liabilities or gain or loss contingencies that are required to be
accrued or disclosed by Federal Income Tax accrual basis of accounting.

(d) Material transactions that have not been properly recorded in the accounting
records underlying the financial statement.

(e) Events that have occurred subsequent to the balance sheet date and through
the date of this letter that would require adjustment to or disclosure in the
financial statement.

79. We acknowledge our responsibility for the design and implementation of
programs and controls to prevent, deter and detect fraud. We understand that the
term “fraud” includes misstatements arising from fraudulent financial reporting
and misstatements arising from misappropriation of assets.

Misstatements arising from fraudulent financial reporting are intentional
misstatements, or omissions of amounts or disclosures in financial statements to
deceive financial statement users. Misstatements arising from misappropriation
of assets involve the theft of an entity’s assets where the effect of the theft
causes the financial statement not to be presented in conformity with accounting
principles generally accepted in the United States of America, provided that it
is understood that the financial statement referenced above was prepared on a
Federal Income Tax accrual basis of accounting .

80. We have no knowledge of any fraud or suspected fraud affecting the entity
involving:

(a) Management,

(b) Employees who have significant roles in internal control over financial
reporting, or

 

L-2



--------------------------------------------------------------------------------

(c) Others where the fraud could have a material effect on the financial
statement.

81. We have no knowledge of any allegations of fraud or suspected fraud
affecting the entity received in communications from employees, former
employees, analysts, regulators, short sellers, or others.

82. The Property has no plans or intentions that may materially affect the
carrying value or classification of assets and liabilities.

83. We have no knowledge of any officer or director of the Property, or any
other person acting under the direction thereof, having taken any action to
fraudulently influence, coerce, manipulate or mislead you during your audit.

84. The following have been properly recorded or disclosed in the financial
statement.

(a) Related party transactions including sales, purchases, loans, transfers,
leasing arrangements, guarantees, ongoing contractual commitments and amounts
receivable from or payable to related parties.

We understand that the term “related party” refers to affiliates of the
enterprise; entities for which investments are accounted for by the equity
method by the enterprise; trusts for the benefit of employees, such as pension
and profit sharing trusts that are managed by or under the trusteeship of
management; principal owners of the enterprise; its management; members of the
immediate families of principal owners of the enterprise and its management; and
other parties with which the enterprise may deal if one party controls or can
significantly influence the management or operating policies of the other to an
extent that one of the transacting parties might be prevented from fully
pursuing its own separate interests. Another party also is a related party if it
can significantly influence the management or operating policies of the
transacting parties or if it has an ownership interest in one of the transacting
parties and can significantly influence the other to an extent that one or more
of the transacting parties might be prevented from fully pursuing its own
separate interests.

(b) Guarantees, whether written or oral, under which the Property is
contingently liable, including guarantee contracts and indemnification
agreements pursuant to Federal Income Tax accrual basis of accounting.

(c) Significant estimates and material concentrations known to management that
are required to be disclosed in accordance with the AICPA’s Statement of
Position (SOP) 94-6, Disclosure o/Certain Significant Risks and Uncertainties.
Significant estimates are estimates at the balance sheet date, which could
change materially within the next year. Concentrations refer to volumes of
business, revenues, available sources of supply, or markets or geographic areas
for which it is reasonably possible that events could occur which would
significantly disrupt normal finances within the next year. Concentrations
include material sources of financing, including off· balance sheet arrangements
and transactions with unconsolidated, limited purpose entities, and
contingencies inherent in the arrangements, that are reasonably likely to affect
the continued availability of liquidity and financing.

 

L-3



--------------------------------------------------------------------------------

85. The owner has satisfactory title to all owned assets, and there are no liens
or encumbrances on such assets, nor has any asset been pledged as collateral,
except as disclosed in the financial statement.

86. The Property has complied with all aspects of contractual agreements that
would have a material effect on the financial statement in the event of
noncompliance.

87. The unaudited financial information for the period from January 1,201  
through                      (“Stub Period”) has been prepared and presented in
conformity with Federal Income Tax accrual basis of accounting.

Further, we confirm that we are responsible for the fair presentation in the
financial statement of financial results of operations in conformity with
Federal Income Tax accrual basis of accounting.

Very truly yours,

 

Name    Name    Name Chief Executive Officer    Chief Financial Officer    Chief
Accounting Officer

 

L-4



--------------------------------------------------------------------------------

SCHEDULE “1.0”

LIST OF SELLER’S DELIVERIES

 

  (a) Tenant leases with all amendments thereto.

 

  (b) Current financial statements of tenants and guarantors in Seller’s
possession, if any, including but not limited to the financial operating
statements regarding the Property, in addition to any sales of the tenants or
other documents that are in Seller’s possession and that, to Seller’s knowledge,
materially affect the Property or as reasonably requested by Purchaser.

 

  (c) Seller’s most recent existing title policy

 

  (d) Architectural drawings, plans and specifications of the Property.

 

  (e) Seller’s most recent existing A.L.T.A. survey of the Property.

 

  (f) Zoning Certificate if in Seller’s possession.

 

  (g) Certificates of Occupancy in Seller’s possession.

 

  (h) Most recent property tax bills and receipts.

 

  (i) Certificate of property insurance, including all tenant insurance
certificates in Seller’s possession.

 

  (j) Seller’s most recent existing Environmental Phase I Report.

 

  (k) Soils reports.

 

  (l) Warranties relating to any improvements, if applicable.

 

Schedule 2-1



--------------------------------------------------------------------------------

SCHEDULE “2.0”

LIST OF SELLER’S ENVIRONMENTAL REPORTS

 

Report

  

Engineer

  

Date

Phase I Environmental Site Assessment    Island Engineering, Inc.    May, 2005
Limited Subsurface Investigation    Island Engineering, Inc.    May, 2005

 

Schedule 2-1



--------------------------------------------------------------------------------

SCHEDULE “3.0”

SELLER’S DISCLOSURES

None

 

L-2